OMB APPROVAL OMB Number: 3235-0582 Expires:January 31, 2015 Estimated average burden hours per response 7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-05150 Cornerstone Strategic Value Fund, Inc. (Exact name of registrant as specified in charter) 350 Jericho Turnpike, Suite 206 Jericho, New York (Address of principal executive offices) (Zip code) Frank L. Newbauer, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(513)587-3400 Date of fiscal year end:December 31 Date of reporting period: July 1, 2011 - June 30, 2012 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Cornerstone Strategic Value Fund, Inc. By (Signature and Title)* /s/ Ralph W. Bradshaw Ralph W. Bradshaw, President and Chairman (Principal Executive Officer) Date August 21, 2012 * Print the name and title of each signing officer under his or her signature. EXHIBIT A Proxy Voting Record Cornerstone Strategic Value Fund, Inc. July 1, 2011 - June 30, 2012 Company Name CUSIP Ticker Meeting Date Proposal Number Proposal Description Proponent Mgmt Recommendation Vote Cast For / Against Mgmt Clough Global Allocation Fund 18913Y103 GLV 7/15/2011 Elect Andrew Boynton Mgmt For For 36%Abstain 64% Abstain Against Clough Global Allocation Fund 18913Y103 GLV 7/15/2011 Elect Adam Crescenzi Mgmt For For 36%Abstain 64% Abstain Against Clough Global Allocation Fund 18913Y103 GLV 7/15/2011 Elect Jerry Rutledge Mgmt For For 36%Abstain 64% Abstain Against Mckesson Corporation 58155Q103 MCK 7/27/2011 1 Elect Andy Bryant Mgmt For For For Mckesson Corporation 58155Q103 MCK 7/27/2011 2 Elect Wayne Budd Mgmt For For For Mckesson Corporation 58155Q103 MCK 7/27/2011 3 Elect John Hammergren Mgmt For For For Mckesson Corporation 58155Q103 MCK 7/27/2011 4 Elect Alton Irby III Mgmt For For For Mckesson Corporation 58155Q103 MCK 7/27/2011 5 Elect M. Christine Jacobs Mgmt For For For Mckesson Corporation 58155Q103 MCK 7/27/2011 6 Elect Marie Knowles Mgmt For For For Mckesson Corporation 58155Q103 MCK 7/27/2011 7 Elect David Lawrence Mgmt For For For Mckesson Corporation 58155Q103 MCK 7/27/2011 8 Elect Edward Mueller Mgmt For For For Mckesson Corporation 58155Q103 MCK 7/27/2011 9 Elect Jane Shaw Mgmt For For For Mckesson Corporation 58155Q103 MCK 7/27/2011 10 Ratification of Auditor Mgmt For For For Mckesson Corporation 58155Q103 MCK 7/27/2011 11 Advisory Vote on Executive Compensation Mgmt For For For Mckesson Corporation 58155Q103 MCK 7/27/2011 12 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Mckesson Corporation 58155Q103 MCK 7/27/2011 13 Reduction of Supermajority Requirement for Amendments to Series A Junior Participating Preferred Stock Mgmt For For For Mckesson Corporation 58155Q103 MCK 7/27/2011 14 Reduction of Supermajority Requirement to Alter By-Laws Mgmt For For For Mckesson Corporation 58155Q103 MCK 7/27/2011 15 Elimination of Supermajority Requirement and Fair Price Provision for Certain Business Combinations Mgmt For For For Mckesson Corporation 58155Q103 MCK 7/27/2011 16 Amendment to the Certificate of Incorporation to Remove Transitional Provision Mgmt For For For Mckesson Corporation 58155Q103 MCK 7/27/2011 17 Amendment to the Certificate of Incorporation Concerning Interested Transactions Mgmt For For For Mckesson Corporation 58155Q103 MCK 7/27/2011 18 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHoldr Against Against For First Trust Strategic High Income 33735C106 FHO 8/8/2011 1 Reorganization Mgmt For For 92% Against 5.5%Abstain 2.5% For First Trust Strategic High Income Fund FHI 8/8/2011 1 Reorganization Mgmt For For 92% Against 5.5%Abstain 2.5% For First Trust Strategic High Income Fund II FHY 8/8/2011 1 Reorganization Mgmt For For For Duke Energy Corp. 26441C105 DUK 8/23/2011 1 Reverse Stock Split Mgmt For For For Duke Energy Corp. 26441C105 DUK 8/23/2011 2 Merger Mgmt For For For Duke Energy Corp. 26441C105 DUK 8/23/2011 3 Right to Adjourn Meeting Mgmt For For For Medtronic, Inc. MDT 8/25/2011 Elect Richard Anderson Mgmt For For For Medtronic, Inc. MDT 8/25/2011 Elect David Calhoun Mgmt For Withhold Against Medtronic, Inc. MDT 8/25/2011 Elect Victor Dzau Mgmt For For For Medtronic, Inc. MDT 8/25/2011 Elect Omar Ishrak Mgmt For For For Medtronic, Inc. MDT 8/25/2011 Elect Shirley Jackson Mgmt For For For Medtronic, Inc. MDT 8/25/2011 Elect James Lenehan Mgmt For For For Medtronic, Inc. MDT 8/25/2011 Elect Denise O'Leary Mgmt For For For Medtronic, Inc. MDT 8/25/2011 Elect Kendall Powell Mgmt For Withhold Against Medtronic, Inc. MDT 8/25/2011 Elect Robert Pozen Mgmt For For For Medtronic, Inc. MDT 8/25/2011 Elect Jean-Pierre Rosso Mgmt For For For Medtronic, Inc. MDT 8/25/2011 Elect Jack Schuler Mgmt For Withhold Against Medtronic, Inc. MDT 8/25/2011 2 Ratification of Auditor Mgmt For For For Medtronic, Inc. MDT 8/25/2011 3 Advisory Vote on Executive Compensation Mgmt For For For Medtronic, Inc. MDT 8/25/2011 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Eaton Vance Tax-Managed Diversified Equity Income Fund 27828N102 ETY 8/26/2011 Elect William Park Mgmt For For 97.7%Abstain 2.3% For Eaton Vance Tax-Managed Diversified Equity Income Fund 27828N102 ETY 8/26/2011 Elect Ronald Pearlman Mgmt For For 97.7%Abstain 2.3% For Eaton Vance Tax-Managed Global Diversified Equity Income Fund 27829F108 EXG 8/26/2011 Elect William Park Mgmt For For 97.7%Abstain 2.3% For Eaton Vance Tax-Managed Global Diversified Equity Income Fund 27829F108 EXG 8/26/2011 Elect Ronald Pearlman Mgmt For For 97.7%Abstain 2.3% For H.J. Heinz Co. HNZ 8/30/2011 1 Elect William Johnson Mgmt For For For H.J. Heinz Co. HNZ 8/30/2011 2 Elect Charles Bunch Mgmt For For For H.J. Heinz Co. HNZ 8/30/2011 3 Elect Leonard Coleman, Jr. Mgmt For Against Against H.J. Heinz Co. HNZ 8/30/2011 4 Elect John Drosdick Mgmt For For For H.J. Heinz Co. HNZ 8/30/2011 5 Elect Edith Holiday Mgmt For For For H.J. Heinz Co. HNZ 8/30/2011 6 Elect Candace Kendle Mgmt For Against Against H.J. Heinz Co. HNZ 8/30/2011 7 Elect Dean O'Hare Mgmt For For For H.J. Heinz Co. HNZ 8/30/2011 8 Elect Nelson Peltz Mgmt For Against Against H.J. Heinz Co. HNZ 8/30/2011 9 Elect Dennis Reilley Mgmt For Against Against H.J. Heinz Co. HNZ 8/30/2011 10 Elect Lynn Swann Mgmt For Against Against H.J. Heinz Co. HNZ 8/30/2011 11 Elect Thomas Usher Mgmt For Against Against H.J. Heinz Co. HNZ 8/30/2011 12 Elect Michael Weinstein Mgmt For For For H.J. Heinz Co. HNZ 8/30/2011 13 Ratification of Auditor Mgmt For For For H.J. Heinz Co. HNZ 8/30/2011 14 Advisory Vote on Executive Compensation Mgmt For For For H.J. Heinz Co. HNZ 8/30/2011 15 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For General Mills, Inc. GIS 9/26/2011 1 Elect Bradbury Anderson Mgmt For For For General Mills, Inc. GIS 9/26/2011 2 Elect R. Kerry Clark Mgmt For For For General Mills, Inc. GIS 9/26/2011 3 Elect Paul Danos Mgmt For For For General Mills, Inc. GIS 9/26/2011 4 Elect William Esrey Mgmt For For For General Mills, Inc. GIS 9/26/2011 5 Elect Raymond Gilmartin Mgmt For For For General Mills, Inc. GIS 9/26/2011 6 Elect Judith Richards Hope Mgmt For For For General Mills, Inc. GIS 9/26/2011 7 Elect Heidi Miller Mgmt For For For General Mills, Inc. GIS 9/26/2011 8 Elect Hilda Ochoa-Brillembourg Mgmt For For For General Mills, Inc. GIS 9/26/2011 9 Elect Steve Odland Mgmt For For For General Mills, Inc. GIS 9/26/2011 10 Elect Kendall Powell Mgmt For For For General Mills, Inc. GIS 9/26/2011 11 Elect Michael Rose Mgmt For For For General Mills, Inc. GIS 9/26/2011 12 Elect Robert Ryan Mgmt For For For General Mills, Inc. GIS 9/26/2011 13 Elect Dorothy Terrell Mgmt For For For General Mills, Inc. GIS 9/26/2011 14 2011 Stock Compensation Plan Mgmt For Against Against General Mills, Inc. GIS 9/26/2011 15 2011 Compensation Plan for Non-Employee Directors Mgmt For For For General Mills, Inc. GIS 9/26/2011 16 Advisory Vote on Executive Compensation Mgmt For For For General Mills, Inc. GIS 9/26/2011 17 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For General Mills, Inc. GIS 9/26/2011 18 Ratification of Auditor Mgmt For For For MFS Government Markets Income Trust 59318T109 MGF 10/5/2011 Elect William Gutow Mgmt For For 98% Against 2% For MFS Government Markets Income Trust 59318T109 MGF 10/5/2011 Elect Michael Hegarty Mgmt For For 98% Against 2% For MFS Government Markets Income Trust 59318T109 MGF 10/5/2011 Elect John Kavanaugh Mgmt For For 98% Against 2% For MFS Government Markets Income Trust 59318T109 MGF 10/5/2011 Elect Robert Uek Mgmt For For 98% Against 2% For MFS Intermarket Income Trust I 59318T109 CMK 10/5/2011 Elect William Gutow Mgmt For For 98% Against 2% For MFS Intermarket Income Trust I 59318T109 CMK 10/5/2011 Elect Michael Hegarty Mgmt For For 98% Against 2% For MFS Intermarket Income Trust I 59318T109 CMK 10/5/2011 Elect John Kavanaugh Mgmt For For 98% Against 2% For MFS Intermarket Income Trust I 59318T109 CMK 10/5/2011 Elect Robert Uek Mgmt For For 98% Against 2% For Procter & Gamble Co. PG 10/11/2011 1 Elect Angela Braly Mgmt For For For Procter & Gamble Co. PG 10/11/2011 2 Elect Kenneth Chenault Mgmt For For For Procter & Gamble Co. PG 10/11/2011 3 Elect Scott Cook Mgmt For For For Procter & Gamble Co. PG 10/11/2011 4 Elect Susan Desmond-Hellmann Mgmt For For For Procter & Gamble Co. PG 10/11/2011 5 Elect Robert McDonald Mgmt For For For Procter & Gamble Co. PG 10/11/2011 6 Elect W. James McNerney, Jr. Mgmt For For For Procter & Gamble Co. PG 10/11/2011 7 Elect Johnathan Rodgers Mgmt For For For Procter & Gamble Co. PG 10/11/2011 8 Elect Margaret Whitman Mgmt For For For Procter & Gamble Co. PG 10/11/2011 9 Elect Mary Wilderotter Mgmt For For For Procter & Gamble Co. PG 10/11/2011 10 Elect Patricia Woertz Mgmt For For For Procter & Gamble Co. PG 10/11/2011 11 Elect Ernesto Zedillo Mgmt For For For Procter & Gamble Co. PG 10/11/2011 12 Ratification of Auditor Mgmt For For For Procter & Gamble Co. PG 10/11/2011 13 Advisory Vote on Executive Compensation Mgmt For For For Procter & Gamble Co. PG 10/11/2011 14 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Procter & Gamble Co. PG 10/11/2011 15 Technical Amendments Regarding Preferred Stock Mgmt For For For Procter & Gamble Co. PG 10/11/2011 16 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against Against For Procter & Gamble Co. PG 10/11/2011 17 Shareholder Proposal Regarding Animal Welfare ShrHoldr Against Against For Procter & Gamble Co. PG 10/11/2011 18 Shareholder Proposal Regarding Advisory Vote on Electioneering Expenditure ShrHoldr Against Against For Oracle Corp. 68389X105 ORCL 10/12/2011 Elect Jeffrey Berg Mgmt For For For Oracle Corp. 68389X105 ORCL 10/12/2011 Elect H. Raymond Bingham Mgmt For Withhold Against Oracle Corp. 68389X105 ORCL 10/12/2011 Elect Michael Boskin Mgmt For For For Oracle Corp. 68389X105 ORCL 10/12/2011 Elect Safra Catz Mgmt For Withhold Against Oracle Corp. 68389X105 ORCL 10/12/2011 Elect Bruce Chizen Mgmt For For For Oracle Corp. 68389X105 ORCL 10/12/2011 Elect George Conrades Mgmt For For For Oracle Corp. 68389X105 ORCL 10/12/2011 Elect Lawrence Ellison Mgmt For For For Oracle Corp. 68389X105 ORCL 10/12/2011 Elect Hector Garcia-Molina Mgmt For For For Oracle Corp. 68389X105 ORCL 10/12/2011 Elect Jeffrey Henley Mgmt For For For Oracle Corp. 68389X105 ORCL 10/12/2011 Elect Mark Hurd Mgmt For For For Oracle Corp. 68389X105 ORCL 10/12/2011 Elect Donald Lucas Mgmt For For For Oracle Corp. 68389X105 ORCL 10/12/2011 Elect Naomi Seligman Mgmt For For For Oracle Corp. 68389X105 ORCL 10/12/2011 2 Advisory Vote on Executive Compensation Mgmt For For For Oracle Corp. 68389X105 ORCL 10/12/2011 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Oracle Corp. 68389X105 ORCL 10/12/2011 4 Ratification of Auditor Mgmt For For For Oracle Corp. 68389X105 ORCL 10/12/2011 5 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHoldr Against Against For Cardinal Health, Inc. 14149Y108 CAH 11/2/2011 1 Elect Colleen Arnold Mgmt For For For Cardinal Health, Inc. 14149Y108 CAH 11/2/2011 2 Elect George Barrett Mgmt For For For Cardinal Health, Inc. 14149Y108 CAH 11/2/2011 3 Elect Glenn Britt Mgmt For For For Cardinal Health, Inc. 14149Y108 CAH 11/2/2011 4 Elect Carrie Cox Mgmt For For For Cardinal Health, Inc. 14149Y108 CAH 11/2/2011 5 Elect Calvin Darden Mgmt For For For Cardinal Health, Inc. 14149Y108 CAH 11/2/2011 6 Elect Bruce Downey Mgmt For For For Cardinal Health, Inc. 14149Y108 CAH 11/2/2011 7 Elect John Finn Mgmt For For For Cardinal Health, Inc. 14149Y108 CAH 11/2/2011 8 Elect Gregory Kenny Mgmt For For For Cardinal Health, Inc. 14149Y108 CAH 11/2/2011 9 Elect David King Mgmt For For For Cardinal Health, Inc. 14149Y108 CAH 11/2/2011 10 Elect Richard Notebaert Mgmt For For For Cardinal Health, Inc. 14149Y108 CAH 11/2/2011 11 Elect David Raisbeck Mgmt For For For Cardinal Health, Inc. 14149Y108 CAH 11/2/2011 12 Elect Jean Spaulding Mgmt For For For Cardinal Health, Inc. 14149Y108 CAH 11/2/2011 13 Ratification of Auditor Mgmt For For For Cardinal Health, Inc. 14149Y108 CAH 11/2/2011 14 2011 Long-Term Incentive Plan Mgmt For For For Cardinal Health, Inc. 14149Y108 CAH 11/2/2011 15 Advisory Vote on Executive Compensation Mgmt For Against Against Cardinal Health, Inc. 14149Y108 CAH 11/2/2011 16 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Cardinal Health, Inc. 14149Y108 CAH 11/2/2011 17 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against Microsoft Corporation MSFT 11/15/2011 1 Elect Steven Ballmer Mgmt For For For Microsoft Corporation MSFT 11/15/2011 2 Elect Dina Dublon Mgmt For For For Microsoft Corporation MSFT 11/15/2011 3 Elect William Gates III Mgmt For For For Microsoft Corporation MSFT 11/15/2011 4 Elect Raymond Gilmartin Mgmt For For For Microsoft Corporation MSFT 11/15/2011 5 Elect Reed Hastings Mgmt For For For Microsoft Corporation MSFT 11/15/2011 6 Elect Maria Klawe Mgmt For For For Microsoft Corporation MSFT 11/15/2011 7 Elect David Marquardt Mgmt For For For Microsoft Corporation MSFT 11/15/2011 8 Elect Charles Noski Mgmt For For For Microsoft Corporation MSFT 11/15/2011 9 Elect Helmut Panke Mgmt For For For Microsoft Corporation MSFT 11/15/2011 10 Advisory Vote on Executive Compensation Mgmt For For For Microsoft Corporation MSFT 11/15/2011 11 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Microsoft Corporation MSFT 11/15/2011 12 Ratification of Auditor Mgmt For For For Microsoft Corporation MSFT 11/15/2011 13 Shareholder Proposal Regarding Formation of Environmental Sustainability Committee ShrHoldr Against Against For Japan Smaller Capitalization Fund Inc. 47109U104 JOF 11/16/2011 Elect Shigeru Shinohara Mgmt For For 92% Withhold 8% For Japan Smaller Capitalization Fund Inc. 47109U104 JOF 11/16/2011 Elect Chor Weng Tan Mgmt For For 92% Withhold 8% For Sysco Corp. SYY 11/16/2011 1 Elect Judith Craven Mgmt For For For Sysco Corp. SYY 11/16/2011 2 Elect William DeLaney Mgmt For For For Sysco Corp. SYY 11/16/2011 3 Elect Larry Glasscock Mgmt For For For Sysco Corp. SYY 11/16/2011 4 Elect Richard Tilghman Mgmt For For For Sysco Corp. SYY 11/16/2011 5 Advisory Vote on Executive Compensation Mgmt For For For Sysco Corp. SYY 11/16/2011 6 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Sysco Corp. SYY 11/16/2011 7 Repeal of Classified Board Mgmt For For For Sysco Corp. SYY 11/16/2011 8 Ratification of Auditor Mgmt For For For Exelon Corp. 30161N101 EXC 11/17/2011 1 Merger/Acquisition Mgmt For For For Exelon Corp. 30161N101 EXC 11/17/2011 2 Right to Adjourn Meeting Mgmt For For For WELLS FARGO ADVANTAGE FUNDS 94987E109 ERH 12/12/2011 Elect Isiah Harris Mgmt For For 96%Withhold 4% For WELLS FARGO ADVANTAGE FUNDS 94987E109 ERH 12/12/2011 Elect David Larcker Mgmt For For 96%Withhold 4% For WELLS FARGO ADVANTAGE FUNDS 94987E109 ERH 12/12/2011 Elect Olivia Mitchell Mgmt For For 96%Withhold 4% For BlackRock Enhanced Dividend Achievers Trust 09251A104 BDJ 12/22/2011 1 Reorganization Mgmt For For 86% Against 10% Abstain 4% For BlackRock Enhanced Dividend Achievers Trust 09251A104 BDJ 12/22/2011 2 Issuance of Common Stock Mgmt For For 86% Against 10% Abstain 4% For Family Dollar Stores, Inc. FDO 1/19/2012 Elect Mark Bernstein Mgmt For Withhold Against Family Dollar Stores, Inc. FDO 1/19/2012 Elect Pamela Davies Mgmt For Withhold Against Family Dollar Stores, Inc. FDO 1/19/2012 Elect Sharon Decker Mgmt For Withhold Against Family Dollar Stores, Inc. FDO 1/19/2012 Elect Edward Dolby Mgmt For For For Family Dollar Stores, Inc. FDO 1/19/2012 Elect Glenn Eisenberg Mgmt For For For Family Dollar Stores, Inc. FDO 1/19/2012 Elect Edward Garden Mgmt For For For Family Dollar Stores, Inc. FDO 1/19/2012 Elect Howard Levine Mgmt For For For Family Dollar Stores, Inc. FDO 1/19/2012 Elect George Mahoney, Jr. Mgmt For For For Family Dollar Stores, Inc. FDO 1/19/2012 Elect James Martin Mgmt For Withhold Against Family Dollar Stores, Inc. FDO 1/19/2012 Elect Harvey Morgan Mgmt For Withhold Against Family Dollar Stores, Inc. FDO 1/19/2012 Elect Dale Pond Mgmt For For For Family Dollar Stores, Inc. FDO 1/19/2012 2 Advisory Vote on Executive Compensation Mgmt For For For Family Dollar Stores, Inc. FDO 1/19/2012 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Family Dollar Stores, Inc. FDO 1/19/2012 4 Ratification of Auditor Mgmt For For For Costco Wholesale Corp 22160K105 COST 1/26/2012 Elect James Sinegal Mgmt For For For Costco Wholesale Corp 22160K105 COST 1/26/2012 Elect Jeffrey Brotman Mgmt For For For Costco Wholesale Corp 22160K105 COST 1/26/2012 Elect Richard Galanti Mgmt For Withhold Against Costco Wholesale Corp 22160K105 COST 1/26/2012 Elect Daniel Evans Mgmt For For For Costco Wholesale Corp 22160K105 COST 1/26/2012 Elect Jeffrey Raikes Mgmt For For For Costco Wholesale Corp 22160K105 COST 1/26/2012 2 Ratification of Auditor Mgmt For For For Costco Wholesale Corp 22160K105 COST 1/26/2012 3 Amendment to the 2002 Stock Incentive Plan Mgmt For Against Against Costco Wholesale Corp 22160K105 COST 1/26/2012 4 Advisory Vote on Executive Compensation Mgmt For For For Becton, Dickinson And Co. BDX 1/31/2012 1 Elect Basil Anderson Mgmt For For For Becton, Dickinson And Co. BDX 1/31/2012 2 Elect Henry Becton, Jr. Mgmt For For For Becton, Dickinson And Co. BDX 1/31/2012 3 Elect Edward DeGraan Mgmt For For For Becton, Dickinson And Co. BDX 1/31/2012 4 Elect Vincent Forlenza Mgmt For For For Becton, Dickinson And Co. BDX 1/31/2012 5 Elect Claire Fraser-Liggett Mgmt For For For Becton, Dickinson And Co. BDX 1/31/2012 6 Elect Christopher Jones Mgmt For For For Becton, Dickinson And Co. BDX 1/31/2012 7 Elect Marshall Larsen Mgmt For For For Becton, Dickinson And Co. BDX 1/31/2012 8 Elect Edward Ludwig Mgmt For For For Becton, Dickinson And Co. BDX 1/31/2012 9 Elect Adel Mahmoud Mgmt For For For Becton, Dickinson And Co. BDX 1/31/2012 10 Elect Gary Mecklenburg Mgmt For For For Becton, Dickinson And Co. BDX 1/31/2012 11 Elect James Orr Mgmt For For For Becton, Dickinson And Co. BDX 1/31/2012 12 Elect Willard Overlock, Jr. Mgmt For For For Becton, Dickinson And Co. BDX 1/31/2012 13 Elect Bertram Scott Mgmt For For For Becton, Dickinson And Co. BDX 1/31/2012 14 Elect Alfred Sommer Mgmt For For For Becton, Dickinson And Co. BDX 1/31/2012 15 Ratification of Auditor Mgmt For For For Becton, Dickinson And Co. BDX 1/31/2012 16 Advisory Vote on Executive Compensation Mgmt For For For Becton, Dickinson And Co. BDX 1/31/2012 17 Shareholder Proposal Regarding Adoption of Cumulative Voting ShrHoldr Against Against For Emerson Electric Co. EMR 2/7/2012 Elect Carlos Fernandez Gonzalez Mgmt For For For Emerson Electric Co. EMR 2/7/2012 Elect Arthur Golden Mgmt For Withhold Against Emerson Electric Co. EMR 2/7/2012 Elect William Johnson Mgmt For For For Emerson Electric Co. EMR 2/7/2012 Elect John Menzer Mgmt For For For Emerson Electric Co. EMR 2/7/2012 Elect August Busch III Mgmt For For For Emerson Electric Co. EMR 2/7/2012 Elect Rozanne Ridgway Mgmt For For For Emerson Electric Co. EMR 2/7/2012 2 Advisory Vote on Executive Compensation Mgmt For For For Emerson Electric Co. EMR 2/7/2012 3 Ratification of Auditor Mgmt For For For Emerson Electric Co. EMR 2/7/2012 4 Shareholder Proposal Regarding Sustainability Report ShrHoldr Against Against For Emerson Electric Co. EMR 2/7/2012 5 Shareholder Proposal Regarding Declassification of the Board ShrHoldr Against For Against Apple Inc AAPL 2/23/2012 Elect William Campbell Mgmt For For For Apple Inc AAPL 2/23/2012 Elect Timothy Cook Mgmt For For For Apple Inc AAPL 2/23/2012 Elect Millard Drexler Mgmt For Withhold Against Apple Inc AAPL 2/23/2012 Elect Albert Gore, Jr. Mgmt For Withhold Against Apple Inc AAPL 2/23/2012 Elect Robert Iger Mgmt For For For Apple Inc AAPL 2/23/2012 Elect Andrea Jung Mgmt For For For Apple Inc AAPL 2/23/2012 Elect Arthur Levinson Mgmt For Withhold Against Apple Inc AAPL 2/23/2012 Elect Ronald Sugar Mgmt For For For Apple Inc AAPL 2/23/2012 2 Ratification of Auditor Mgmt For For For Apple Inc AAPL 2/23/2012 3 Advisory Vote on Executive Compensation Mgmt For For For Apple Inc AAPL 2/23/2012 4 Shareholder Proposal Regarding Conflict of Interest Report ShrHoldr Against Against For Apple Inc AAPL 2/23/2012 5 Shareholder Proposal Regarding Advisory Vote on Director Compensation ShrHoldr Against Against For Apple Inc AAPL 2/23/2012 6 Shareholder Proposal Regarding Political Contributions and Expenditures Report ShrHoldr Against For Against Apple Inc AAPL 2/23/2012 7 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Against For Against Eaton Vance Tax Advantage 27828U106 ETO 2/24/2012 Elect Scott Eston Mgmt For For 98% Withhold 2% For Eaton Vance Tax Advantage 27828U106 ETO 2/24/2012 Elect Thomas Faust, Jr. Mgmt For For 98% Withhold 2% For Eaton Vance Tax Advantage 27828U106 ETO 2/24/2012 Elect William Park Mgmt For For 98% Withhold 2% For Eaton Vance Tax Advantage 27828U106 ETO 2/24/2012 Elect Harriett Taggart Mgmt For For 98% Withhold 2% For Deere & Co. DE 2/29/2012 1 Elect Crandall Bowles Mgmt For For For Deere & Co. DE 2/29/2012 2 Elect Vance Coffman Mgmt For For For Deere & Co. DE 2/29/2012 3 Elect Charles Holliday, Jr. Mgmt For For For Deere & Co. DE 2/29/2012 4 Elect Dipak Jain Mgmt For For For Deere & Co. DE 2/29/2012 5 Elect Clayton Jones Mgmt For For For Deere & Co. DE 2/29/2012 6 Elect Joachim Milberg Mgmt For For For Deere & Co. DE 2/29/2012 7 Elect Richard Myers Mgmt For For For Deere & Co. DE 2/29/2012 8 Elect Thomas Patrick Mgmt For For For Deere & Co. DE 2/29/2012 9 Elect Sherry Smith Mgmt For For For Deere & Co. DE 2/29/2012 10 Advisory Vote on Executive Compensation Mgmt For For For Deere & Co. DE 2/29/2012 11 Non-Employee Director Stock Ownership Plan Mgmt For For For Deere & Co. DE 2/29/2012 12 Ratification of Auditor Mgmt For For For Covidien Plc G2554F113 COV 3/13/2012 1 Elect JoseAlmeida Mgmt For For For Covidien Plc G2554F113 COV 3/13/2012 2 Elect Craig Arnold Mgmt For For For Covidien Plc G2554F113 COV 3/13/2012 3 Elect Robert Brust Mgmt For For For Covidien Plc G2554F113 COV 3/13/2012 4 Elect John Connors, Jr. Mgmt For For For Covidien Plc G2554F113 COV 3/13/2012 5 Elect Christopher Coughlin Mgmt For For For Covidien Plc G2554F113 COV 3/13/2012 6 Elect Timothy Donahue Mgmt For For For Covidien Plc G2554F113 COV 3/13/2012 7 Elect Randall Hogan, III Mgmt For For For Covidien Plc G2554F113 COV 3/13/2012 8 Elect Martin Madaus Mgmt For For For Covidien Plc G2554F113 COV 3/13/2012 9 Elect Dennis Reilley Mgmt For For For Covidien Plc G2554F113 COV 3/13/2012 10 Elect Joseph Zaccagnino Mgmt For For For Covidien Plc G2554F113 COV 3/13/2012 11 Appointment of Auditor and Authority to Set Remuneration Mgmt For For For Covidien Plc G2554F113 COV 3/13/2012 12 Advisory Vote on Executive Compensation Mgmt For For For Covidien Plc G2554F113 COV 3/13/2012 13 Authority to Repurchase Shares Mgmt For For For Covidien Plc G2554F113 COV 3/13/2012 14 Authority to Reissue Treasury Shares Mgmt For Against Against Covidien Plc G2554F113 COV 3/13/2012 15 Amendments to Articles to Provide for Escheatment Mgmt For For For Covidien Plc G2554F113 COV 3/13/2012 16 Amendment to Articles to Allow Non-Cash Dividends Mgmt For For For Walt Disney Co. DIS 3/13/2012 1 Elect Susan Arnold Mgmt For Against Against Walt Disney Co. DIS 3/13/2012 2 Elect John Chen Mgmt For Against Against Walt Disney Co. DIS 3/13/2012 3 Elect Judith Estrin Mgmt For For For Walt Disney Co. DIS 3/13/2012 4 Elect Robert Iger Mgmt For For For Walt Disney Co. DIS 3/13/2012 5 Elect Fred Langhammer Mgmt For Against Against Walt Disney Co. DIS 3/13/2012 6 Elect Aylwin Lewis Mgmt For Against Against Walt Disney Co. DIS 3/13/2012 7 Elect Monica Lozano Mgmt For For For Walt Disney Co. DIS 3/13/2012 8 Elect Robert Matschullat Mgmt For For For Walt Disney Co. DIS 3/13/2012 9 Elect Sheryl Sandberg Mgmt For For For Walt Disney Co. DIS 3/13/2012 10 Elect Orin Smith Mgmt For Against Against Walt Disney Co. DIS 3/13/2012 11 Ratification of Auditor Mgmt For For For Walt Disney Co. DIS 3/13/2012 12 Amendment to the 2011 Stock Incentive Plan Mgmt For Against Against Walt Disney Co. DIS 3/13/2012 13 Advisory Vote on Executive Compensation Mgmt For Against Against Franklin Resources, Inc. BEN 3/14/2012 1 Elect Samuel Armacost Mgmt For For For Franklin Resources, Inc. BEN 3/14/2012 2 Elect Charles Crocker Mgmt For For For Franklin Resources, Inc. BEN 3/14/2012 3 Elect Joseph Hardiman Mgmt For For For Franklin Resources, Inc. BEN 3/14/2012 4 Elect Charles Johnson Mgmt For For For Franklin Resources, Inc. BEN 3/14/2012 5 Elect Gregory Johnson Mgmt For For For Franklin Resources, Inc. BEN 3/14/2012 6 Elect Rupert Johnson, Jr. Mgmt For For For Franklin Resources, Inc. BEN 3/14/2012 7 Elect Mark Pigott Mgmt For For For Franklin Resources, Inc. BEN 3/14/2012 8 Elect Chutta Ratnathicam Mgmt For For For Franklin Resources, Inc. BEN 3/14/2012 9 Elect Laura Stein Mgmt For For For Franklin Resources, Inc. BEN 3/14/2012 10 Elect Anne Tatlock Mgmt For For For Franklin Resources, Inc. BEN 3/14/2012 11 Elect Geoffrey Yang Mgmt For For For Franklin Resources, Inc. BEN 3/14/2012 12 Ratification of Auditor Mgmt For For For Adams Express Co. ADX 3/20/2012 Elect Enrique Arzac Mgmt For For 89% Against 11% Against Adams Express Co. ADX 3/20/2012 Elect Phyllis Bonanno Mgmt For For 92% Against 8% For Adams Express Co. ADX 3/20/2012 Elect Kenneth Dale Mgmt For For 92% Against 8% For Adams Express Co. ADX 3/20/2012 Elect Daniel Emerson Mgmt For For 88% Against 12% For Adams Express Co. ADX 3/20/2012 Elect Frederic Escherich Mgmt For For 92% Against 8% For Adams Express Co. ADX 3/20/2012 Elect Roger Gale Mgmt For For 92% Against 8% For Adams Express Co. ADX 3/20/2012 Elect Kathleen McGahran Mgmt For For 92% Against 8% For Adams Express Co. ADX 3/20/2012 Elect Douglas Ober Mgmt For For 89% Against 11% For Adams Express Co. ADX 3/20/2012 Elect Craig Smith Mgmt For For 92% Against 8% For Adams Express Co. ADX 3/20/2012 2 Ratification of Auditor Mgmt For For 98% Against 1%Abstain 1% For Petroleum & Resources Corp PEO 3/20/2012 Elect Enrique Arzac Mgmt For For 93%Withhold 7% Against Petroleum & Resources Corp PEO 3/20/2012 Elect Phyllis Bonanno Mgmt For For 94%Withhold 6% For Petroleum & Resources Corp PEO 3/20/2012 Elect Kenneth Dale Mgmt For For 94%Withhold 6% For Petroleum & Resources Corp PEO 3/20/2012 Elect Daniel Emerson Mgmt For For 93%Withhold 7% For Petroleum & Resources Corp PEO 3/20/2012 Elect Frederic Escherich Mgmt For For 94%Withhold 6% For Petroleum & Resources Corp PEO 3/20/2012 Elect Roger Gale Mgmt For For 94%Withhold 6% For Petroleum & Resources Corp PEO 3/20/2012 Elect Kathleen McGahran Mgmt For For 94%Withhold 6% For Petroleum & Resources Corp PEO 3/20/2012 Elect Douglas Ober Mgmt For For 94%Withhold 6% For Petroleum & Resources Corp PEO 3/20/2012 Elect Craig Smith Mgmt For For 94%Withhold 6% For Petroleum & Resources Corp PEO 3/20/2012 2 Ratification of Auditor Mgmt For For 98% Against 1%Abstain 1% For Starbucks Corp. SBUX 3/21/2012 1 Elect Howard Schultz Mgmt For For For Starbucks Corp. SBUX 3/21/2012 2 Elect William Bradley Mgmt For For For Starbucks Corp. SBUX 3/21/2012 3 Elect Mellody Hobson Mgmt For For For Starbucks Corp. SBUX 3/21/2012 4 Elect Kevin Johnson Mgmt For For For Starbucks Corp. SBUX 3/21/2012 5 Elect Olden Lee Mgmt For For For Starbucks Corp. SBUX 3/21/2012 6 Elect Joshua Ramo Mgmt For For For Starbucks Corp. SBUX 3/21/2012 7 Elect James Shennan, Jr. Mgmt For For For Starbucks Corp. SBUX 3/21/2012 8 Elect Clara Shih Mgmt For For For Starbucks Corp. SBUX 3/21/2012 9 Elect Javier Teruel Mgmt For For For Starbucks Corp. SBUX 3/21/2012 10 Elect Myron Ullman III Mgmt For For For Starbucks Corp. SBUX 3/21/2012 11 Elect Craig Weatherup Mgmt For For For Starbucks Corp. SBUX 3/21/2012 12 Advisory Vote on Executive Compensation Mgmt For For For Starbucks Corp. SBUX 3/21/2012 13 Amendment to the Executive Management Bonus Plan Mgmt For For For Starbucks Corp. SBUX 3/21/2012 14 Ratification of Auditor Mgmt For For For Starbucks Corp. SBUX 3/21/2012 15 Shareholder Proposal Regarding Formation of Sustainability Committee ShrHoldr Against Against For Eaton Vance EFT 3/23/2012 Elect Scott Eston Mgmt For For 98%Withhold 2% For Eaton Vance EFT 3/23/2012 Elect William Park Mgmt For For 98%Withhold 2% For Eaton Vance EFT 3/23/2012 Elect Ronald Pearlman Mgmt For For 97%Withhold 3% For Eaton Vance EFT 3/23/2012 Elect Harriett Tee Taggart Mgmt For For 98%Withhold 2% For AllianceBernstein Income Fund Inc 01881E101 3/29/2012 Elect Garry Moody Mgmt For For 94%Withhold 6% For AllianceBernstein Income Fund Inc 01881E101 3/29/2012 Elect Marshall Turner, Jr. Mgmt For For 94%Withhold 6% For AllianceBernstein Income Fund Inc 01881E101 3/29/2012 Elect Earl Weiner Mgmt For For 94%Withhold 6% For Dow 30 Enhanced Premium & Income Fund Inc DPO 3/30/2012 Elect John Amboian Mgmt For For 97%Withhold 3% For Dow 30 Enhanced Premium & Income Fund Inc DPO 3/30/2012 Elect Robert Bremner Mgmt For For 97%Withhold 3% For Dow 30 Enhanced Premium & Income Fund Inc DPO 3/30/2012 Elect Jack Evans Mgmt For For 97%Withhold 3% For Dow 30 Enhanced Premium & Income Fund Inc DPO 3/30/2012 Elect David Knudert Mgmt For For 97%Withhold 3% For Dow 30 Enhanced Premium & Income Fund Inc DPO 3/30/2012 Elect William Hunter Mgmt For For 97%Withhold 3% For Dow 30 Enhanced Premium & Income Fund Inc DPO 3/30/2012 Elect William Schneider Mgmt For For 97%Withhold 3% For Dow 30 Enhanced Premium & Income Fund Inc DPO 3/30/2012 Elect Judith Stockdale Mgmt For For 97%Withhold 3% For Dow 30 Enhanced Premium & Income Fund Inc DPO 3/30/2012 Elect Carole Stone Mgmt For For 97%Withhold 3% For Dow 30 Enhanced Premium & Income Fund Inc DPO 3/30/2012 Elect Virginia Stringer Mgmt For For 97%Withhold 3% For Dow 30 Enhanced Premium & Income Fund Inc DPO 3/30/2012 Elect Terence Toth Mgmt For For 97%Withhold 3% For Global Income & Currency Fund Inc GCF 3/30/2012 Elect John Amboian Mgmt For For 98%Withhold 2% For Global Income & Currency Fund Inc GCF 3/30/2012 Elect Robert Bremner Mgmt For For 98%Withhold 2% For Global Income & Currency Fund Inc GCF 3/30/2012 Elect Jack Evans Mgmt For For 98%Withhold 2% For Global Income & Currency Fund Inc GCF 3/30/2012 Elect David Knudert Mgmt For For 98%Withhold 2% For Global Income & Currency Fund Inc GCF 3/30/2012 Elect William Hunter Mgmt For For 98%Withhold 2% For Global Income & Currency Fund Inc GCF 3/30/2012 Elect William Schneider Mgmt For For 98%Withhold 2% For Global Income & Currency Fund Inc GCF 3/30/2012 Elect Judith Stockdale Mgmt For For 98%Withhold 2% For Global Income & Currency Fund Inc GCF 3/30/2012 Elect Carole Stone Mgmt For For 98%Withhold 2% For Global Income & Currency Fund Inc GCF 3/30/2012 Elect Virginia Stringer Mgmt For For 98%Withhold 2% For Global Income & Currency Fund Inc GCF 3/30/2012 Elect Terence Toth Mgmt For For 98%Withhold 2% For Nuveen Equity Premium Advantage Fund 6706ET107 JLA 3/30/2012 Elect Robert Bremner Mgmt For For 97%Withhold 3% For Nuveen Equity Premium Advantage Fund 6706ET107 JLA 3/30/2012 Elect Jack Evans Mgmt For For 97%Withhold 3% For Nuveen Equity Premium Advantage Fund 6706ET107 JLA 3/30/2012 Elect William Schneider Mgmt For For 97%Withhold 3% For Nuveen Equity Premium and Growth Fund 6706EW100 JPG 3/30/2012 Elect Robert Bremner Mgmt For For 98%Withhold 2% For Nuveen Equity Premium and Growth Fund 6706EW100 JPG 3/30/2012 Elect Jack Evans Mgmt For For 98%Withhold 2% For Nuveen Equity Premium and Growth Fund 6706EW100 JPG 3/30/2012 Elect William Schneider Mgmt For For 98%Withhold 2% For Nuveen Equity Premium Income Fund 6706ER101 JPZ 3/30/2012 Elect Robert Bremner Mgmt For For 98%Withhold 2% For Nuveen Equity Premium Income Fund 6706ER101 JPZ 3/30/2012 Elect Jack Evans Mgmt For For 98%Withhold 2% For Nuveen Equity Premium Income Fund 6706ER101 JPZ 3/30/2012 Elect William Schneider Mgmt For For 98%Withhold 2% For Nuveen Equity Premium Opportunity Fund 6706EM102 JSN 3/30/2012 Elect Robert Bremner Mgmt For For 98%Withhold 2% For Nuveen Equity Premium Opportunity Fund 6706EM102 JSN 3/30/2012 Elect Jack Evans Mgmt For For 98%Withhold 2% For Nuveen Equity Premium Opportunity Fund 6706EM102 JSN 3/30/2012 Elect William Schneider Mgmt For For 98%Withhold 2% For Nuveen Multi-Currency Short-Term Government Income Fund 67090N109 JGT 3/30/2012 Elect Robert Bremner Mgmt For For 98%Withhold 2% For Nuveen Multi-Currency Short-Term Government Income Fund 67090N109 JGT 3/30/2012 Elect Jack Evans Mgmt For For 98%Withhold 2% For Nuveen Multi-Currency Short-Term Government Income Fund 67090N109 JGT 3/30/2012 Elect William Schneider Mgmt For For 98%Withhold 2% For Exelon Corp. 30161N101 EXC 4/2/2012 1 Elect John Canning Jr. Mgmt For For For Exelon Corp. 30161N101 EXC 4/2/2012 2 Elect ChristopherCrane Mgmt For For For Exelon Corp. 30161N101 EXC 4/2/2012 3 Elect M. Walter D'Alessio Mgmt For For For Exelon Corp. 30161N101 EXC 4/2/2012 4 Elect Nicholas DeBenedictis Mgmt For For For Exelon Corp. 30161N101 EXC 4/2/2012 5 Elect Nelson Diaz Mgmt For For For Exelon Corp. 30161N101 EXC 4/2/2012 6 Elect Sue Ling Gin Mgmt For For For Exelon Corp. 30161N101 EXC 4/2/2012 7 Elect Rosemarie Greco Mgmt For For For Exelon Corp. 30161N101 EXC 4/2/2012 8 Elect Paul Joskow Mgmt For For For Exelon Corp. 30161N101 EXC 4/2/2012 9 Elect Richard Mies Mgmt For For For Exelon Corp. 30161N101 EXC 4/2/2012 10 Elect John Palms Mgmt For For For Exelon Corp. 30161N101 EXC 4/2/2012 11 Elect William Richardson Mgmt For For For Exelon Corp. 30161N101 EXC 4/2/2012 12 Elect Thomas Ridge Mgmt For For For Exelon Corp. 30161N101 EXC 4/2/2012 13 Elect John Rogers, Jr. Mgmt For For For Exelon Corp. 30161N101 EXC 4/2/2012 14 Elect John Rowe Mgmt For For For Exelon Corp. 30161N101 EXC 4/2/2012 15 Elect Stephen Steinour Mgmt For For For Exelon Corp. 30161N101 EXC 4/2/2012 16 Elect Donald Thompson Mgmt For For For Exelon Corp. 30161N101 EXC 4/2/2012 17 Elect Ann Berzin Mgmt For For For Exelon Corp. 30161N101 EXC 4/2/2012 18 Elect Yves de Balmann Mgmt For For For Exelon Corp. 30161N101 EXC 4/2/2012 19 Elect Robert Lawless Mgmt For For For Exelon Corp. 30161N101 EXC 4/2/2012 20 Elect Mayo Shattuck III Mgmt For For For Exelon Corp. 30161N101 EXC 4/2/2012 21 Ratification of Auditor Mgmt For For For Exelon Corp. 30161N101 EXC 4/2/2012 22 Advisory Vote on Executive Compensation Mgmt For For For General American Investors Co., Inc. GAM 4/11/2012 Elect Rodney Berens Mgmt For For 95.5%Withhold 4.5% For General American Investors Co., Inc. GAM 4/11/2012 Elect Lewis Cullman Mgmt For For 95.5%Withhold 4.5% For General American Investors Co., Inc. GAM 4/11/2012 Elect Spencer Davidson Mgmt For For 95.5%Withhold 4.5% For General American Investors Co., Inc. GAM 4/11/2012 Elect Gerald Edelman Mgmt For For 95.5%Withhold 4.5% For General American Investors Co., Inc. GAM 4/11/2012 Elect John Gordan, III Mgmt For For 95.5%Withhold 4.5% For General American Investors Co., Inc. GAM 4/11/2012 Elect Betsy Gotbaum Mgmt For For 95.5%Withhold 4.5% For General American Investors Co., Inc. GAM 4/11/2012 Elect Sidney Knafel Mgmt For For 95.5%Withhold 4.5% For General American Investors Co., Inc. GAM 4/11/2012 Elect Daniel Neidich Mgmt For For 95.5%Withhold 4.5% Against General American Investors Co., Inc. GAM 4/11/2012 Elect D. Ellen Shuman Mgmt For For 95.5%Withhold 4.5% Against General American Investors Co., Inc. GAM 4/11/2012 2 Ratification of Auditor Mgmt For For 98.9% Against 0.6%Abstain 0.5% For United Technologies Corp. UTX 4/11/2012 1 Elect Louis Chenevert Mgmt For For For United Technologies Corp. UTX 4/11/2012 2 Elect John Faraci Mgmt For For For United Technologies Corp. UTX 4/11/2012 3 Elect Jean-Pierre Garnier Mgmt For For For United Technologies Corp. UTX 4/11/2012 4 Elect Jamie Gorelick Mgmt For For For United Technologies Corp. UTX 4/11/2012 5 Elect Edward Kangas Mgmt For For For United Technologies Corp. UTX 4/11/2012 6 Elect Ellen Kullman Mgmt For For For United Technologies Corp. UTX 4/11/2012 7 Elect Richard McCormick Mgmt For For For United Technologies Corp. UTX 4/11/2012 8 Elect Harold McGraw III Mgmt For For For United Technologies Corp. UTX 4/11/2012 9 Elect Richard Myers Mgmt For For For United Technologies Corp. UTX 4/11/2012 10 Elect H. Patrick Swygert Mgmt For For For United Technologies Corp. UTX 4/11/2012 11 Elect Andre Villeneuve Mgmt For For For United Technologies Corp. UTX 4/11/2012 12 Elect Christine Whitman Mgmt For For For United Technologies Corp. UTX 4/11/2012 13 Ratification of Auditor Mgmt For For For United Technologies Corp. UTX 4/11/2012 14 Advisory Vote on Executive Compensation Mgmt For For For Fifth Third Bancorp FITB 4/17/2012 Elect Darryl Allen Mgmt For For For Fifth Third Bancorp FITB 4/17/2012 Elect B. Evan Bayh III Mgmt For For For Fifth Third Bancorp FITB 4/17/2012 Elect Ulysses Bridgeman, Jr. Mgmt For For For Fifth Third Bancorp FITB 4/17/2012 Elect Emerson Brumback Mgmt For For For Fifth Third Bancorp FITB 4/17/2012 Elect James Hackett Mgmt For For For Fifth Third Bancorp FITB 4/17/2012 Elect Gary Heminger Mgmt For For For Fifth Third Bancorp FITB 4/17/2012 Elect Jewell Hoover Mgmt For For For Fifth Third Bancorp FITB 4/17/2012 Elect William Isaac Mgmt For For For Fifth Third Bancorp FITB 4/17/2012 Elect Kevin Kabat Mgmt For For For Fifth Third Bancorp FITB 4/17/2012 Elect Mitchel Livingston Mgmt For For For Fifth Third Bancorp FITB 4/17/2012 Elect MichaelMcCallister Mgmt For For For Fifth Third Bancorp FITB 4/17/2012 Elect Hendrick Meijer Mgmt For For For Fifth Third Bancorp FITB 4/17/2012 Elect John Schiff, Jr. Mgmt For For For Fifth Third Bancorp FITB 4/17/2012 Elect Marsha Williams Mgmt For For For Fifth Third Bancorp FITB 4/17/2012 2 Ratification of Auditor Mgmt For For For Fifth Third Bancorp FITB 4/17/2012 3 Adoption of Majority Vote for Election of Directors Mgmt For For For Fifth Third Bancorp FITB 4/17/2012 4 Advisory Vote on Executive Compensation Mgmt For For For Fifth Third Bancorp FITB 4/17/2012 5 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Public Service Enterprise Group Inc. PEG 4/17/2012 1 Elect Albert Gamper, Jr. Mgmt For For For Public Service Enterprise Group Inc. PEG 4/17/2012 2 Elect Conrad Harper Mgmt For For For Public Service Enterprise Group Inc. PEG 4/17/2012 3 Elect William Hickey Mgmt For For For Public Service Enterprise Group Inc. PEG 4/17/2012 4 Elect Ralph Izzo Mgmt For For For Public Service Enterprise Group Inc. PEG 4/17/2012 5 Elect Shirley Jackson Mgmt For For For Public Service Enterprise Group Inc. PEG 4/17/2012 6 Elect David Lilley Mgmt For For For Public Service Enterprise Group Inc. PEG 4/17/2012 7 Elect Thomas Renyi Mgmt For For For Public Service Enterprise Group Inc. PEG 4/17/2012 8 Elect Hak Cheol Shin Mgmt For For For Public Service Enterprise Group Inc. PEG 4/17/2012 9 Elect Richard Swift Mgmt For For For Public Service Enterprise Group Inc. PEG 4/17/2012 10 Elect Susan Tomasky Mgmt For For For Public Service Enterprise Group Inc. PEG 4/17/2012 11 Advisory Vote on Executive Compensation Mgmt For For For Public Service Enterprise Group Inc. PEG 4/17/2012 12 Ratification of Auditor Mgmt For For For US Bancorp USB 4/17/2012 1 Elect Douglas Baker, Jr. Mgmt For For For US Bancorp USB 4/17/2012 2 Elect Y. Marc Belton Mgmt For For For US Bancorp USB 4/17/2012 3 Elect Victoria Buyniski Gluckman Mgmt For For For US Bancorp USB 4/17/2012 4 Elect Arthur Collins, Jr. Mgmt For Against Against US Bancorp USB 4/17/2012 5 Elect Richard Davis Mgmt For For For US Bancorp USB 4/17/2012 6 Elect Roland Hernandez Mgmt For For For US Bancorp USB 4/17/2012 7 Elect Joel Johnson Mgmt For For For US Bancorp USB 4/17/2012 8 Elect Olivia Kirtley Mgmt For For For US Bancorp USB 4/17/2012 9 Elect Jerry Levin Mgmt For For For US Bancorp USB 4/17/2012 10 Elect David O'Maley Mgmt For For For US Bancorp USB 4/17/2012 11 Elect O'Dell Owens Mgmt For For For US Bancorp USB 4/17/2012 12 Elect Craig Schnuck Mgmt For For For US Bancorp USB 4/17/2012 13 Elect Patrick Stokes Mgmt For For For US Bancorp USB 4/17/2012 14 Elect DoreenWoo Ho Mgmt For For For US Bancorp USB 4/17/2012 15 Ratification of Auditor Mgmt For For For US Bancorp USB 4/17/2012 16 Advisory Vote on Executive Compensation Mgmt For For For Discover Financial Services DFS 4/18/2012 1 Elect Jeffrey Aronin Mgmt For For For Discover Financial Services DFS 4/18/2012 2 Elect Mary Bush Mgmt For For For Discover Financial Services DFS 4/18/2012 3 Elect Gregory Case Mgmt For For For Discover Financial Services DFS 4/18/2012 4 Elect Robert Devlin Mgmt For For For Discover Financial Services DFS 4/18/2012 5 Elect Cynthia Glassman Mgmt For For For Discover Financial Services DFS 4/18/2012 6 Elect Richard Lenny Mgmt For For For Discover Financial Services DFS 4/18/2012 7 Elect Thomas Maheras Mgmt For For For Discover Financial Services DFS 4/18/2012 8 Elect Michael Moskow Mgmt For For For Discover Financial Services DFS 4/18/2012 9 Elect David Nelms Mgmt For For For Discover Financial Services DFS 4/18/2012 10 Elect E. Follin Smith Mgmt For For For Discover Financial Services DFS 4/18/2012 11 Elect Lawrence Weinbach Mgmt For For For Discover Financial Services DFS 4/18/2012 12 Advisory Vote on Executive Compensation Mgmt For For For Discover Financial Services DFS 4/18/2012 13 Ratification of Auditor Mgmt For For For First Trust Active Dividend Income Fund. 33731L100 FAV 4/18/2012 Elect Richard Erickson Mgmt For For 95.2%Withhold 4.8% For First Trust Active Dividend Income Fund. 33731L100 FAV 4/18/2012 Elect Thomas Kadlec Mgmt For For 95.2%Withhold 4.8% For FIRST TRUST FUND 33731K102 FEO 4/18/2012 Elect Richard Erickson Mgmt For For 98.4%Withhold 1.6% For FIRST TRUST FUND 33731K102 FEO 4/18/2012 Elect Thomas Kadlec Mgmt For For 98.4%Withhold 1.6% For Eaton Vance Enhanced Equity Income Fund II EOS 4/20/2012 Elect William Park Mgmt For For 95%Withhold 5% For Eaton Vance Enhanced Equity Income Fund II EOS 4/20/2012 Elect Ronald Pearlman Mgmt For For 95%Withhold 5% For Eaton Vance Enhanced Equity Income Fund II EOS 4/20/2012 Elect Helen Peters Mgmt For For 95%Withhold 5% For Eaton Vance Enhanced Equity Income Fund II EOS 4/20/2012 Elect Scott Eston Mgmt For For 95%Withhold 5% For Eaton Vance Enhanced Equity Income Fund II EOS 4/20/2012 Elect Harriet Taggart Mgmt For For 95%Withhold 5% For Eaton Vance Risk-Managed Diversified Equity Income Fund 27829G106 ETJ 4/20/2012 Elect William Park Mgmt For For 85.8%Withhold 14.2% For Eaton Vance Risk-Managed Diversified Equity Income Fund 27829G106 ETJ 4/20/2012 Elect Ronald Pearlman Mgmt For For 85.8%Withhold 14.2% For Eaton Vance Risk-Managed Diversified Equity Income Fund 27829G106 ETJ 4/20/2012 Elect Helen Peters Mgmt For For 85.8%Withhold 14.2% For Eaton Vance Risk-Managed Diversified Equity Income Fund 27829G106 ETJ 4/20/2012 Elect Scott Eston Mgmt For For 85.8%Withhold 14.2% For Eaton Vance Risk-Managed Diversified Equity Income Fund 27829G106 ETJ 4/20/2012 Elect Harriet Taggart Mgmt For For 85.8%Withhold 14.2% For Eaton Vance Tax-Managed Buy-Write Income Fund 27828X100 ETB 4/20/2012 Elect Scott Eston Mgmt For For 98%Withhold 2% For Eaton Vance Tax-Managed Buy-Write Income Fund 27828X100 ETB 4/20/2012 Elect Benjamin Esty Mgmt For For 98%Withhold 2% For Eaton Vance Tax-Managed Buy-Write Income Fund 27828X100 ETB 4/20/2012 Elect Thomas Faust, Jr. Mgmt For For 98%Withhold 2% For Eaton Vance Tax-Managed Buy-Write Income Fund 27828X100 ETB 4/20/2012 Elect Allen Freedman Mgmt For For 97%Withhold 3% For Eaton Vance Tax-Managed Buy-Write Income Fund 27828X100 ETB 4/20/2012 Elect Harriett Tee Taggart Mgmt For For 98%Withhold 2% For Eaton Vance Tax-Managed Buy-Write Opportunities Fund 27828Y108 ETV 4/20/2012 Elect Scott Eston Mgmt For For 98%Withhold 2% For Eaton Vance Tax-Managed Buy-Write Opportunities Fund 27828Y108 ETV 4/20/2012 Elect Benjamin Esty Mgmt For For 98%Withhold 2% For Eaton Vance Tax-Managed Buy-Write Opportunities Fund 27828Y108 ETV 4/20/2012 Elect Thomas Faust, Jr. Mgmt For For 98%Withhold 2% For Eaton Vance Tax-Managed Buy-Write Opportunities Fund 27828Y108 ETV 4/20/2012 Elect Allen Freedman Mgmt For For 97%Withhold 3% For Eaton Vance Tax-Managed Buy-Write Opportunities Fund 27828Y108 ETV 4/20/2012 Elect Harriett Tee Taggart Mgmt For For 97%Withhold 3% For Eaton Vance Tax-Managed Global Buy-Write Opportunities Fund 27829C105 ETW 4/20/2012 Elect Scott Eston Mgmt For For 97%Withhold 3% For Eaton Vance Tax-Managed Global Buy-Write Opportunities Fund 27829C105 ETW 4/20/2012 Elect Benjamin Esty Mgmt For For 97%Withhold 3% For Eaton Vance Tax-Managed Global Buy-Write Opportunities Fund 27829C105 ETW 4/20/2012 Elect Thomas Faust, Jr. Mgmt For For 97%Withhold 3% For Eaton Vance Tax-Managed Global Buy-Write Opportunities Fund 27829C105 ETW 4/20/2012 Elect Allen Freedman Mgmt For For 97%Withhold 3% For Eaton Vance Tax-Managed Global Buy-Write Opportunities Fund 27829C105 ETW 4/20/2012 Elect Harriet Taggart Mgmt For For 97%Withhold 3% For Honeywell International, Inc. HON 4/23/2012 1 Elect Gordon Bethune Mgmt For For For Honeywell International, Inc. HON 4/23/2012 2 Elect Kevin Burke Mgmt For For For Honeywell International, Inc. HON 4/23/2012 3 Elect Jaime Chico Pardo Mgmt For For For Honeywell International, Inc. HON 4/23/2012 4 Elect David Cote Mgmt For For For Honeywell International, Inc. HON 4/23/2012 5 Elect D. Scott Davis Mgmt For For For Honeywell International, Inc. HON 4/23/2012 6 Elect Linnet Deily Mgmt For Against Against Honeywell International, Inc. HON 4/23/2012 7 Elect Judd Gregg Mgmt For For For Honeywell International, Inc. HON 4/23/2012 8 Elect Lord Clive Hollick Mgmt For For For Honeywell International, Inc. HON 4/23/2012 9 Elect George Paz Mgmt For For For Honeywell International, Inc. HON 4/23/2012 10 Elect Bradley Sheares Mgmt For For For Honeywell International, Inc. HON 4/23/2012 11 Ratification of Auditor Mgmt For For For Honeywell International, Inc. HON 4/23/2012 12 Advisory Vote on Executive Compensation Mgmt For For For Honeywell International, Inc. HON 4/23/2012 13 Shareholder Proposal Regarding Independent Board Chair ShrHoldr Against For Against Honeywell International, Inc. HON 4/23/2012 14 Shareholder Proposal Regarding Political Contributions and Expenditures Report ShrHoldr Against Against For American Electric Power Company Inc. AEP 4/24/2012 1 Elect NicholasAtkins Mgmt For For For American Electric Power Company Inc. AEP 4/24/2012 2 Elect David Anderson Mgmt For For For American Electric Power Company Inc. AEP 4/24/2012 3 Elect James Cordes Mgmt For For For American Electric Power Company Inc. AEP 4/24/2012 4 Elect Ralph Crosby, Jr. Mgmt For For For American Electric Power Company Inc. AEP 4/24/2012 5 Elect Linda Goodspeed Mgmt For For For American Electric Power Company Inc. AEP 4/24/2012 6 Elect Thomas Hoaglin Mgmt For For For American Electric Power Company Inc. AEP 4/24/2012 7 Elect Michael Morris Mgmt For For For American Electric Power Company Inc. AEP 4/24/2012 8 Elect Richard Notebaert Mgmt For For For American Electric Power Company Inc. AEP 4/24/2012 9 Elect Lionel Nowell III Mgmt For For For American Electric Power Company Inc. AEP 4/24/2012 10 Elect Richard Sandor Mgmt For For For American Electric Power Company Inc. AEP 4/24/2012 11 Elect Sara Tucker Mgmt For For For American Electric Power Company Inc. AEP 4/24/2012 12 Elect John Turner Mgmt For For For American Electric Power Company Inc. AEP 4/24/2012 13 Senior Officer Incentive Plan Mgmt For For For American Electric Power Company Inc. AEP 4/24/2012 14 Ratification of Auditor Mgmt For For For American Electric Power Company Inc. AEP 4/24/2012 15 Advisory Vote on Executive Compensation Mgmt For For For BB&T Corp. BBT 4/24/2012 Elect John Allison IV Mgmt For For For BB&T Corp. BBT 4/24/2012 Elect Jennifer Banner Mgmt For For For BB&T Corp. BBT 4/24/2012 Elect K. David Boyer, Jr. Mgmt For For For BB&T Corp. BBT 4/24/2012 Elect Anna Cablik Mgmt For For For BB&T Corp. BBT 4/24/2012 Elect Ronald Deal Mgmt For Withhold Against BB&T Corp. BBT 4/24/2012 Elect J. Littleton Glover, Jr. Mgmt For Withhold Against BB&T Corp. BBT 4/24/2012 Elect Jane Helm Mgmt For For For BB&T Corp. BBT 4/24/2012 Elect John Howe III Mgmt For For For BB&T Corp. BBT 4/24/2012 Elect Kelly King Mgmt For For For BB&T Corp. BBT 4/24/2012 Elect Valeria Lynch Lee Mgmt For For For BB&T Corp. BBT 4/24/2012 Elect Nido Qubein Mgmt For Withhold Against BB&T Corp. BBT 4/24/2012 Elect Thomas Skains Mgmt For For For BB&T Corp. BBT 4/24/2012 Elect Thomas Thompson Mgmt For For For BB&T Corp. BBT 4/24/2012 Elect EdwinWelch Ph.D. Mgmt For For For BB&T Corp. BBT 4/24/2012 Elect Stephen Williams Mgmt For Withhold Against BB&T Corp. BBT 4/24/2012 2 2012 Incentive Plan Mgmt For For For BB&T Corp. BBT 4/24/2012 3 Ratification of Auditor Mgmt For For For BB&T Corp. BBT 4/24/2012 4 Advisory Vote on Executive Compensation Mgmt For For For BB&T Corp. BBT 4/24/2012 5 Shareholder Proposal Regarding Political Contributions and Expenditures Report ShrHoldr Against For Against BB&T Corp. BBT 4/24/2012 6 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Against For Against International Business Machines Corp. IBM 4/24/2012 1 Elect Alain Belda Mgmt For Against Against International Business Machines Corp. IBM 4/24/2012 2 Elect WilliamBrody Mgmt For For For International Business Machines Corp. IBM 4/24/2012 3 Elect Kenneth Chenault Mgmt For For For International Business Machines Corp. IBM 4/24/2012 4 Elect MichaelEskew Mgmt For Against Against International Business Machines Corp. IBM 4/24/2012 5 Elect David Farr Mgmt For For For International Business Machines Corp. IBM 4/24/2012 6 Elect Shirley Jackson Mgmt For For For International Business Machines Corp. IBM 4/24/2012 7 Elect Andrew Liveris Mgmt For Against Against International Business Machines Corp. IBM 4/24/2012 8 Elect W. James McNerney, Jr. Mgmt For For For International Business Machines Corp. IBM 4/24/2012 9 Elect James Owens Mgmt For For For International Business Machines Corp. IBM 4/24/2012 10 Elect Samuel Palmisano Mgmt For For For International Business Machines Corp. IBM 4/24/2012 11 Elect Virginia Rometty Mgmt For For For International Business Machines Corp. IBM 4/24/2012 12 Elect Joan Spero Mgmt For For For International Business Machines Corp. IBM 4/24/2012 13 Elect Sidney Taurel Mgmt For For For International Business Machines Corp. IBM 4/24/2012 14 Elect Lorenzo Hector Zambrano Trevino Mgmt For Against Against International Business Machines Corp. IBM 4/24/2012 15 Ratification of Auditor Mgmt For For For International Business Machines Corp. IBM 4/24/2012 16 Advisory Vote on Executive Compensation Mgmt For For For International Business Machines Corp. IBM 4/24/2012 17 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against Against For International Business Machines Corp. IBM 4/24/2012 18 Shareholder Proposal Regarding Political Contributions and Expenditures Report ShrHoldr Against Against For International Business Machines Corp. IBM 4/24/2012 19 Shareholder Proposal Regarding Lobbying Report ShrHoldr Against Against For Newmont Mining Corp. NEM 4/24/2012 1 Elect Bruce Brook Mgmt For For For Newmont Mining Corp. NEM 4/24/2012 2 Elect Vincent Calarco Mgmt For For For Newmont Mining Corp. NEM 4/24/2012 3 Elect Joseph Carrabba Mgmt For For For Newmont Mining Corp. NEM 4/24/2012 4 Elect Noreen Doyle Mgmt For For For Newmont Mining Corp. NEM 4/24/2012 5 Elect Veronica Hagen Mgmt For For For Newmont Mining Corp. NEM 4/24/2012 6 Elect Michael Hamson Mgmt For For For Newmont Mining Corp. NEM 4/24/2012 7 Elect Jane Nelson Mgmt For For For Newmont Mining Corp. NEM 4/24/2012 8 Elect Richard O'Brien Mgmt For For For Newmont Mining Corp. NEM 4/24/2012 9 Elect John Prescott Mgmt For For For Newmont Mining Corp. NEM 4/24/2012 10 Elect Donald Roth Mgmt For For For Newmont Mining Corp. NEM 4/24/2012 11 Elect Simon Thompson Mgmt For For For Newmont Mining Corp. NEM 4/24/2012 12 Ratification of Auditor Mgmt For For For Newmont Mining Corp. NEM 4/24/2012 13 Advisory Vote on Executive Compensation Mgmt For For For Noble Energy Inc NBL 4/24/2012 1 Elect Jeffrey Berenson Mgmt For For For Noble Energy Inc NBL 4/24/2012 2 Elect Michael Cawley Mgmt For For For Noble Energy Inc NBL 4/24/2012 3 Elect Edward Cox Mgmt For For For Noble Energy Inc NBL 4/24/2012 4 Elect Charles Davidson Mgmt For For For Noble Energy Inc NBL 4/24/2012 5 Elect Thomas Edelman Mgmt For For For Noble Energy Inc NBL 4/24/2012 6 Elect Eric Grubman Mgmt For For For Noble Energy Inc NBL 4/24/2012 7 Elect Kirby Hedrick Mgmt For For For Noble Energy Inc NBL 4/24/2012 8 Elect Scott Urban Mgmt For For For Noble Energy Inc NBL 4/24/2012 9 Elect William Van Kleef Mgmt For For For Noble Energy Inc NBL 4/24/2012 10 Ratification of Auditor Mgmt For For For Noble Energy Inc NBL 4/24/2012 11 Advisory Vote on Executive Compensation Mgmt For Against Against Noble Energy Inc NBL 4/24/2012 12 Increase of Authorized Common Stock Mgmt For For For Praxair, Inc. 74005P104 PX 4/24/2012 Elect Stephen Angel Mgmt For For For Praxair, Inc. 74005P104 PX 4/24/2012 Elect Oscar Bernardes Mgmt For For For Praxair, Inc. 74005P104 PX 4/24/2012 Elect Bret Clayton Mgmt For For For Praxair, Inc. 74005P104 PX 4/24/2012 Elect NanceDicciani Mgmt For For For Praxair, Inc. 74005P104 PX 4/24/2012 Elect Edward Galante Mgmt For For For Praxair, Inc. 74005P104 PX 4/24/2012 Elect Claire Gargalli Mgmt For For For Praxair, Inc. 74005P104 PX 4/24/2012 Elect Ira Hall Mgmt For For For Praxair, Inc. 74005P104 PX 4/24/2012 Elect Raymond LeBoeuf Mgmt For For For Praxair, Inc. 74005P104 PX 4/24/2012 Elect Larry McVay Mgmt For For For Praxair, Inc. 74005P104 PX 4/24/2012 Elect Wayne Smith Mgmt For For For Praxair, Inc. 74005P104 PX 4/24/2012 Elect Robert Wood Mgmt For For For Praxair, Inc. 74005P104 PX 4/24/2012 2 Right to Call a Special Meeting Mgmt For For For Praxair, Inc. 74005P104 PX 4/24/2012 3 Advisory Vote on Executive Compensation Mgmt For For For Praxair, Inc. 74005P104 PX 4/24/2012 4 Shareholder Proposal Regarding Advisory Vote on Electioneering Expenditures ShrHoldr Against Against For Praxair, Inc. 74005P104 PX 4/24/2012 5 Ratification of Auditor Mgmt For For For Wells Fargo & Co. WFC 4/24/2012 1 Elect John Baker II Mgmt For Against Against Wells Fargo & Co. WFC 4/24/2012 2 Elect Elaine Chao Mgmt For For For Wells Fargo & Co. WFC 4/24/2012 3 Elect John Chen Mgmt For For For Wells Fargo & Co. WFC 4/24/2012 4 Elect Lloyd Dean Mgmt For For For Wells Fargo & Co. WFC 4/24/2012 5 Elect Susan Engel Mgmt For For For Wells Fargo & Co. WFC 4/24/2012 6 Elect Enrique Hernandez, Jr. Mgmt For For For Wells Fargo & Co. WFC 4/24/2012 7 Elect Donald James Mgmt For Against Against Wells Fargo & Co. WFC 4/24/2012 8 Elect Cynthia Milligan Mgmt For Against Against Wells Fargo & Co. WFC 4/24/2012 9 Elect Nicholas Moore Mgmt For For For Wells Fargo & Co. WFC 4/24/2012 10 Elect Federico Pena Mgmt For For For Wells Fargo & Co. WFC 4/24/2012 11 Elect Philip Quigley Mgmt For Against Against Wells Fargo & Co. WFC 4/24/2012 12 Elect Judith Runstad Mgmt For For For Wells Fargo & Co. WFC 4/24/2012 13 Elect Stephen Sanger Mgmt For For For Wells Fargo & Co. WFC 4/24/2012 14 Elect John Stumpf Mgmt For For For Wells Fargo & Co. WFC 4/24/2012 15 Elect Susan Swenson Mgmt For For For Wells Fargo & Co. WFC 4/24/2012 16 Advisory Vote on Executive Compensation Mgmt For For For Wells Fargo & Co. WFC 4/24/2012 17 Ratification of Auditor Mgmt For For For Wells Fargo & Co. WFC 4/24/2012 18 Shareholder Proposal Regarding Independent Board Chair ShrHoldr Against For Against Wells Fargo & Co. WFC 4/24/2012 19 Shareholder Proposal Regarding Cumulative Voting in Contested Elections ShrHoldr Against For Against Wells Fargo & Co. WFC 4/24/2012 20 Shareholder Proposal Regarding Proxy Access ShrHoldr Against For Against Wells Fargo & Co. WFC 4/24/2012 21 Shareholder Proposal Regarding Independent Review of Controls Related to Loans, Foreclosures and Securitizations ShrHoldr Against Against For Coca Cola Company KO 4/25/2012 1 Elect Herbert Allen Mgmt For For For Coca Cola Company KO 4/25/2012 2 Elect Ronald Allen Mgmt For Against Against Coca Cola Company KO 4/25/2012 3 Elect Howard Buffett Mgmt For For For Coca Cola Company KO 4/25/2012 4 Elect Richard Daley Mgmt For For For Coca Cola Company KO 4/25/2012 5 Elect Barry Diller Mgmt For Against Against Coca Cola Company KO 4/25/2012 6 Elect Evan Greenberg Mgmt For For For Coca Cola Company KO 4/25/2012 7 Elect Alexis Herman Mgmt For For For Coca Cola Company KO 4/25/2012 8 Elect Muhtar Kent Mgmt For For For Coca Cola Company KO 4/25/2012 9 Elect Donald Keough Mgmt For For For Coca Cola Company KO 4/25/2012 10 Elect Robert Kotick Mgmt For For For Coca Cola Company KO 4/25/2012 11 Elect Maria Lagomasino Mgmt For For For Coca Cola Company KO 4/25/2012 12 Elect Donald McHenry Mgmt For For For Coca Cola Company KO 4/25/2012 13 Elect Sam Nunn Mgmt For For For Coca Cola Company KO 4/25/2012 14 Elect James Robinson III Mgmt For For For Coca Cola Company KO 4/25/2012 15 Elect Peter Ueberroth Mgmt For For For Coca Cola Company KO 4/25/2012 16 Elect Jacob Wallenberg Mgmt For Against Against Coca Cola Company KO 4/25/2012 17 Elect James Williams Mgmt For Against Against Coca Cola Company KO 4/25/2012 18 Ratification of Auditor Mgmt For For For Coca Cola Company KO 4/25/2012 19 Advisory Vote on Executive Compensation Mgmt For For For Du Pont (E.I.) De Nemours & Co DD 4/25/2012 1 Elect Lamberto Andreotti Mgmt For For For Du Pont (E.I.) De Nemours & Co DD 4/25/2012 2 Elect Richard Brown Mgmt For For For Du Pont (E.I.) De Nemours & Co DD 4/25/2012 3 Elect Robert Brown Mgmt For For For Du Pont (E.I.) De Nemours & Co DD 4/25/2012 4 Elect Bertrand Collomb Mgmt For For For Du Pont (E.I.) De Nemours & Co DD 4/25/2012 5 Elect Curtis Crawford Mgmt For For For Du Pont (E.I.) De Nemours & Co DD 4/25/2012 6 Elect Alexander Cutler Mgmt For For For Du Pont (E.I.) De Nemours & Co DD 4/25/2012 7 Elect Eleuthere Du Pont Mgmt For For For Du Pont (E.I.) De Nemours & Co DD 4/25/2012 8 Elect Marillyn Hewson Mgmt For For For Du Pont (E.I.) De Nemours & Co DD 4/25/2012 9 Elect Lois Juliber Mgmt For For For Du Pont (E.I.) De Nemours & Co DD 4/25/2012 10 Elect Ellen Kullman Mgmt For For For Du Pont (E.I.) De Nemours & Co DD 4/25/2012 11 Elect Lee Thomas Mgmt For For For Du Pont (E.I.) De Nemours & Co DD 4/25/2012 12 Ratification of Auditor Mgmt For For For Du Pont (E.I.) De Nemours & Co DD 4/25/2012 13 Advisory Vote on Executive Compensation Mgmt For For For Du Pont (E.I.) De Nemours & Co DD 4/25/2012 14 Shareholder Proposal Regarding Independent Board Chair ShrHoldr Against For Against Du Pont (E.I.) De Nemours & Co DD 4/25/2012 15 Shareholder Proposal Regarding Report on Executive Compensation ShrHoldr Against Against For General Electric Co. GE 4/25/2012 1 Elect W. Geoffrey Beattie Mgmt For For For General Electric Co. GE 4/25/2012 2 Elect James Cash, Jr. Mgmt For For For General Electric Co. GE 4/25/2012 3 Elect Ann Fudge Mgmt For For For General Electric Co. GE 4/25/2012 4 Elect Susan Hockfield Mgmt For For For General Electric Co. GE 4/25/2012 5 Elect Jeffrey Immelt Mgmt For For For General Electric Co. GE 4/25/2012 6 Elect Andrea Jung Mgmt For For For General Electric Co. GE 4/25/2012 7 Elect Alan Lafley Mgmt For For For General Electric Co. GE 4/25/2012 8 Elect Robert Lane Mgmt For For For General Electric Co. GE 4/25/2012 9 Elect Ralph Larsen Mgmt For For For General Electric Co. GE 4/25/2012 10 Elect Rochelle Lazarus Mgmt For Against Against General Electric Co. GE 4/25/2012 11 Elect James Mulva Mgmt For For For General Electric Co. GE 4/25/2012 12 Elect Sam Nunn Mgmt For For For General Electric Co. GE 4/25/2012 13 Elect Roger Penske Mgmt For Against Against General Electric Co. GE 4/25/2012 14 Elect Robert Swieringa Mgmt For For For General Electric Co. GE 4/25/2012 15 Elect James Tisch Mgmt For For For General Electric Co. GE 4/25/2012 16 Elect Douglas Warner III Mgmt For For For General Electric Co. GE 4/25/2012 17 Ratification of Auditor Mgmt For For For General Electric Co. GE 4/25/2012 18 Advisory Vote on Executive Compensation Mgmt For For For General Electric Co. GE 4/25/2012 19 Amendment to the 2007 Long-Term Incentive Plan Mgmt For For For General Electric Co. GE 4/25/2012 20 Approval of Material Terms of Senior Officer Performance Goals Mgmt For For For General Electric Co. GE 4/25/2012 21 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against Against For General Electric Co. GE 4/25/2012 22 Shareholder Proposal Regarding Nuclear Activities ShrHoldr Against Against For General Electric Co. GE 4/25/2012 23 Shareholder Proposal Regarding Independent Board Chair ShrHoldr Against For Against General Electric Co. GE 4/25/2012 24 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Against Marathon Oil Corporation MRO 4/25/2012 1 Elect Gregory Boyce Mgmt For For For Marathon Oil Corporation MRO 4/25/2012 2 Elect Pierre Brondeau Mgmt For For For Marathon Oil Corporation MRO 4/25/2012 3 Elect Clarence Cazalot, Jr. Mgmt For For For Marathon Oil Corporation MRO 4/25/2012 4 Elect Linda Cook Mgmt For For For Marathon Oil Corporation MRO 4/25/2012 5 Elect Shirley Jackson Mgmt For For For Marathon Oil Corporation MRO 4/25/2012 6 Elect Philip Lader Mgmt For For For Marathon Oil Corporation MRO 4/25/2012 7 Elect Michael Phelps Mgmt For For For Marathon Oil Corporation MRO 4/25/2012 8 Elect Dennis Reilley Mgmt For For For Marathon Oil Corporation MRO 4/25/2012 9 Ratification of Auditor Mgmt For For For Marathon Oil Corporation MRO 4/25/2012 10 Advisory Vote on Executive Compensation Mgmt For For For Marathon Oil Corporation MRO 4/25/2012 11 2012 Incentive Compensation Plan Mgmt For For For Cohen & Steers Global Income Builder Inc. 19248M103 INB 4/26/2012 Elect George Grossman Mgmt For For 95%Withhold 5% For Cohen & Steers Global Income Builder Inc. 19248M103 INB 4/26/2012 Elect Robert Steers Mgmt For For 95%Withhold 5% For Cohen & Steers Global Income Builder Inc. 19248M103 INB 4/26/2012 Elect C. Edward Ward, Jr. Mgmt For For 95%Withhold 5% For Lockheed Martin Corp. LMT 4/26/2012 1 Elect Nolan Archibald Mgmt For Against Against Lockheed Martin Corp. LMT 4/26/2012 2 Elect Rosalind Brewer Mgmt For For For Lockheed Martin Corp. LMT 4/26/2012 3 Elect David Burritt Mgmt For Against Against Lockheed Martin Corp. LMT 4/26/2012 4 Elect James Ellis, Jr. Mgmt For For For Lockheed Martin Corp. LMT 4/26/2012 5 Elect Thomas Falk Mgmt For For For Lockheed Martin Corp. LMT 4/26/2012 6 Elect Gwendolyn King Mgmt For For For Lockheed Martin Corp. LMT 4/26/2012 7 Elect James Loy Mgmt For Against Against Lockheed Martin Corp. LMT 4/26/2012 8 Elect Douglas McCorkindale Mgmt For Against Against Lockheed Martin Corp. LMT 4/26/2012 9 Elect Joseph Ralston Mgmt For Against Against Lockheed Martin Corp. LMT 4/26/2012 10 Elect Anne Stevens Mgmt For Against Against Lockheed Martin Corp. LMT 4/26/2012 11 Elect Robert Stevens Mgmt For For For Lockheed Martin Corp. LMT 4/26/2012 12 Ratification of Auditor Mgmt For For For Lockheed Martin Corp. LMT 4/26/2012 13 Advisory Vote on Executive Compensation Mgmt For Against Against Lockheed Martin Corp. LMT 4/26/2012 14 Shareholder Proposal Regarding Independent Board Chair ShrHoldr Against For Against Abbott Laboratories ABT 4/27/2012 Elect Robert Alpern Mgmt For For For Abbott Laboratories ABT 4/27/2012 Elect Roxanne Austin Mgmt For For For Abbott Laboratories ABT 4/27/2012 Elect Sally Blount Mgmt For For For Abbott Laboratories ABT 4/27/2012 Elect W. James Farrell Mgmt For For For Abbott Laboratories ABT 4/27/2012 Elect Edward Liddy Mgmt For For For Abbott Laboratories ABT 4/27/2012 Elect Nancy McKinstry Mgmt For Withhold Against Abbott Laboratories ABT 4/27/2012 Elect Phebe Novakovic Mgmt For For For Abbott Laboratories ABT 4/27/2012 Elect William Osborn Mgmt For For For Abbott Laboratories ABT 4/27/2012 Elect Samuel Scott III Mgmt For For For Abbott Laboratories ABT 4/27/2012 Elect Glenn Tilton Mgmt For For For Abbott Laboratories ABT 4/27/2012 Elect Miles White Mgmt For For For Abbott Laboratories ABT 4/27/2012 2 Ratification of Auditor Mgmt For For For Abbott Laboratories ABT 4/27/2012 3 Advisory Vote on Executive Compensation Mgmt For For For Abbott Laboratories ABT 4/27/2012 4 Shareholder Proposal Regarding Animal Welfare ShrHoldr Against Against For Abbott Laboratories ABT 4/27/2012 5 Shareholder Proposal Regarding Lobbying Report ShrHoldr Against For Against Abbott Laboratories ABT 4/27/2012 6 Shareholder Proposal Regarding Independent Board Chair ShrHoldr Against For Against Abbott Laboratories ABT 4/27/2012 7 Shareholder Proposal Regarding Tax Gross-Up Payments ShrHoldr Against For Against Abbott Laboratories ABT 4/27/2012 8 Shareholder Proposal Regarding Retention of Shares Until Retirement ShrHoldr Against Against For Abbott Laboratories ABT 4/27/2012 9 Shareholder Proposal Regarding Excluding Excluding Compliance Costs for the Purposes of Executive Compensation ShrHoldr Against For Against Abbott Laboratories ABT 4/27/2012 10 Shareholder Proposal Regarding Compensation in the Event of a Change of Control ShrHoldr Against For Against AT&T, Inc. 00206R102 T 4/27/2012 1 Elect Randall Stephenson Mgmt For For For AT&T, Inc. 00206R102 T 4/27/2012 2 Elect Gilbert Amelio Mgmt For For For AT&T, Inc. 00206R102 T 4/27/2012 3 Elect Reuben Anderson Mgmt For For For AT&T, Inc. 00206R102 T 4/27/2012 4 Elect James Blanchard Mgmt For For For AT&T, Inc. 00206R102 T 4/27/2012 5 Elect Jaime Chico Pardo Mgmt For For For AT&T, Inc. 00206R102 T 4/27/2012 6 Elect James Kelly Mgmt For For For AT&T, Inc. 00206R102 T 4/27/2012 7 Elect Jon Madonna Mgmt For For For AT&T, Inc. 00206R102 T 4/27/2012 8 Elect John McCoy Mgmt For For For AT&T, Inc. 00206R102 T 4/27/2012 9 Elect Joyce Roche Mgmt For For For AT&T, Inc. 00206R102 T 4/27/2012 10 Elect Matthew Rose Mgmt For For For AT&T, Inc. 00206R102 T 4/27/2012 11 Elect Laura Tyson Mgmt For For For AT&T, Inc. 00206R102 T 4/27/2012 12 Ratification of Auditor Mgmt For For For AT&T, Inc. 00206R102 T 4/27/2012 13 Advisory Vote on Executive Compensation Mgmt For For For AT&T, Inc. 00206R102 T 4/27/2012 14 Restoration of Written Consent Mgmt For For For AT&T, Inc. 00206R102 T 4/27/2012 15 Shareholder Proposal Regarding Political Contributions and Expenditures Report ShrHoldr Against For Against AT&T, Inc. 00206R102 T 4/27/2012 16 Shareholder Proposal Regarding Network Neutrality ShrHoldr Against Against For AT&T, Inc. 00206R102 T 4/27/2012 17 Shareholder Proposal Regarding Independent Board Chairman/Separation of Chair and CEO ShrHoldr Against For Against India Fund Inc IFN 4/27/2012 Elect Martin Gilbert Mgmt For For 84%Withhold 16% Against India Fund Inc IFN 4/27/2012 Elect Lawrence Becker Mgmt For For 85%Withhold 15% For India Fund Inc IFN 4/27/2012 Elect Jeswald Salacuse Mgmt For For 85%Withhold 15% For India Fund Inc IFN 4/27/2012 Elect Hugh Young Mgmt For For 85%Withhold 15% For Lazard World Dividend & Income Fund Inc LOR 4/27/2012 Elect Ashish Bhutani Mgmt For For 97.5%Withhold 2.5% For Lazard World Dividend & Income Fund Inc LOR 4/27/2012 Elect Richard Reiss, Jr. Mgmt For For 97.5%Withhold 2.5% For LMP Real Estate Income Fund Inc 50208C108 RIT 4/27/2012 Elect William Hutchinson Mgmt For For 97%Withhold 3% For LMP Real Estate Income Fund Inc 50208C108 RIT 4/27/2012 Elect Jeswald Salacuse Mgmt For For 97%Withhold 3% For Western Asset Inflation Management Fund Inc 95766U107 IMF 4/27/2012 Elect Carol Colman Mgmt For For 68%Withhold 32% For Western Asset Inflation Management Fund Inc 95766U107 IMF 4/27/2012 Elect Daniel Cronin Mgmt For For 68%Withhold 32% For Western Asset Inflation Management Fund Inc 95766U107 IMF 4/27/2012 Elect Paolo Cucchi Mgmt For For 68%Withhold 32% For Western Asset Inflation Management Fund Inc 95766U107 IMF 4/27/2012 2 Shareholder Proposal Regarding Termination of Management Agreements ShrHoldr Against For 47% Against 53% For American Express Co. AXP 4/30/2012 Elect Charlene Barshefsky Mgmt For Withhold Against American Express Co. AXP 4/30/2012 Elect Ursula Burns Mgmt For For For American Express Co. AXP 4/30/2012 Elect Kenneth Chenault Mgmt For For For American Express Co. AXP 4/30/2012 Elect Peter Chernin Mgmt For For For American Express Co. AXP 4/30/2012 Elect Theodore Leonsis Mgmt For Withhold Against American Express Co. AXP 4/30/2012 Elect Jan Leschly Mgmt For For For American Express Co. AXP 4/30/2012 Elect Richard Levin Mgmt For For For American Express Co. AXP 4/30/2012 Elect Richard McGinn Mgmt For For For American Express Co. AXP 4/30/2012 Elect Edward Miller Mgmt For For For American Express Co. AXP 4/30/2012 Elect Steven Reinemund Mgmt For For For American Express Co. AXP 4/30/2012 Elect Robert Walter Mgmt For For For American Express Co. AXP 4/30/2012 Elect Ronald Williams Mgmt For For For American Express Co. AXP 4/30/2012 2 Ratification of Auditor Mgmt For For For American Express Co. AXP 4/30/2012 3 Advisory Vote on Executive Compensation Mgmt For For For American Express Co. AXP 4/30/2012 4 Amendment to the 2007 Incentive Compensation Plan Mgmt For For For American Express Co. AXP 4/30/2012 5 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against Against For American Express Co. AXP 4/30/2012 6 Shareholder Proposal Regarding Independent Board Chair ShrHoldr Against For Against Bristol-Myers Squibb Co. BMY 5/1/2012 1 Elect LambertoAndreotti Mgmt For For For Bristol-Myers Squibb Co. BMY 5/1/2012 2 Elect Lewis Campbell Mgmt For For For Bristol-Myers Squibb Co. BMY 5/1/2012 3 Elect James Cornelius Mgmt For For For Bristol-Myers Squibb Co. BMY 5/1/2012 4 Elect Louis Freeh Mgmt For Against Against Bristol-Myers Squibb Co. BMY 5/1/2012 5 Elect Laurie Glimcher Mgmt For For For Bristol-Myers Squibb Co. BMY 5/1/2012 6 Elect Michael Grobstein Mgmt For For For Bristol-Myers Squibb Co. BMY 5/1/2012 7 Elect Alan Lacy Mgmt For For For Bristol-Myers Squibb Co. BMY 5/1/2012 8 Elect Vicki Sato Mgmt For For For Bristol-Myers Squibb Co. BMY 5/1/2012 9 Elect Elliott Sigal Mgmt For For For Bristol-Myers Squibb Co. BMY 5/1/2012 10 Elect Gerald Storch Mgmt For For For Bristol-Myers Squibb Co. BMY 5/1/2012 11 Elect Togo West, Jr. Mgmt For For For Bristol-Myers Squibb Co. BMY 5/1/2012 12 Elect R. Sanders Williams Mgmt For Against Against Bristol-Myers Squibb Co. BMY 5/1/2012 13 Ratification of Auditor Mgmt For For For Bristol-Myers Squibb Co. BMY 5/1/2012 14 Advisory Vote on Executive Compensation Mgmt For For For Bristol-Myers Squibb Co. BMY 5/1/2012 15 2012 Stock Award and Incentive Plan Mgmt For For For Bristol-Myers Squibb Co. BMY 5/1/2012 16 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against Against For Bristol-Myers Squibb Co. BMY 5/1/2012 17 Shareholder Proposal Regarding Animal Welfare ShrHoldr Against Against For Bristol-Myers Squibb Co. BMY 5/1/2012 18 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Against Western Asset-Claymore Inflation-Linked Opportunities & Income 95766R104 WIW 5/1/2012 Elect Ronald Nyberg Mgmt For For 93% Withhold 7% Against Western Asset-Claymore Inflation-Linked Securities & Income Fu 95766Q106 WIA 5/1/2012 Elect Ronald Toupin, Jr. Mgmt For For 93% Withhold 7% For Western Asset-Claymore Inflation-Linked Securities & Income Fu 95766Q106 WIA 5/1/2012 Elect R. Jay Gerken Mgmt For For 93% Withhold 7% For General Dynamics Corp. GD 5/2/2012 1 Elect Mary Barra Mgmt For For For General Dynamics Corp. GD 5/2/2012 2 Elect Nicholas Chabraja Mgmt For For For General Dynamics Corp. GD 5/2/2012 3 Elect James Crown Mgmt For Against Against General Dynamics Corp. GD 5/2/2012 4 Elect William Fricks Mgmt For Against Against General Dynamics Corp. GD 5/2/2012 5 Elect Jay Johnson Mgmt For For For General Dynamics Corp. GD 5/2/2012 6 Elect James Jones Mgmt For For For General Dynamics Corp. GD 5/2/2012 7 Elect Paul Kaminski Mgmt For Against Against General Dynamics Corp. GD 5/2/2012 8 Elect John Keane Mgmt For For For General Dynamics Corp. GD 5/2/2012 9 Elect Lester Lyles Mgmt For For For General Dynamics Corp. GD 5/2/2012 10 Elect Phebe Novakovic Mgmt For For For General Dynamics Corp. GD 5/2/2012 11 Elect William Osborn Mgmt For For For General Dynamics Corp. GD 5/2/2012 12 Elect Sir Robert Walmsley Mgmt For For For General Dynamics Corp. GD 5/2/2012 13 Ratification of Auditor Mgmt For For For General Dynamics Corp. GD 5/2/2012 14 Advisory Vote on Executive Compensation Mgmt For Against Against General Dynamics Corp. GD 5/2/2012 15 2012 Equity Compensation Plan Mgmt For For For General Dynamics Corp. GD 5/2/2012 16 Shareholder Proposal Regarding Review of Human Rights Policies ShrHoldr Against Against For General Dynamics Corp. GD 5/2/2012 17 Shareholder Proposal Regarding Independent Board Chair ShrHoldr Against For Against DIRECTV 25490A101 DTV 5/3/2012 1 Elect Ralph Boyd, Jr. Mgmt For For For DIRECTV 25490A101 DTV 5/3/2012 2 Elect David Dillon Mgmt For For For DIRECTV 25490A101 DTV 5/3/2012 3 Elect Samuel DiPiazza, Jr. Mgmt For For For DIRECTV 25490A101 DTV 5/3/2012 4 Elect Dixon Doll Mgmt For For For DIRECTV 25490A101 DTV 5/3/2012 5 Elect Peter Lund Mgmt For For For DIRECTV 25490A101 DTV 5/3/2012 6 Elect Nancy Newcomb Mgmt For For For DIRECTV 25490A101 DTV 5/3/2012 7 Elect Lorrie Norrington Mgmt For For For DIRECTV 25490A101 DTV 5/3/2012 8 Ratification of Auditor Mgmt For For For DIRECTV 25490A101 DTV 5/3/2012 9 Elimination of Dual Class Stock Mgmt For For For DIRECTV 25490A101 DTV 5/3/2012 10 Advisory Vote on Executive Compensation Mgmt For For For DIRECTV 25490A101 DTV 5/3/2012 11 Shareholder Proposal Regarding Compensation in the Event of a Change in Control ShrHoldr Against For Against Duke Energy Corp. 26441C105 DUK 5/3/2012 Elect William Barnet III Mgmt For For For Duke Energy Corp. 26441C105 DUK 5/3/2012 Elect G. Alex Bernhardt, Sr. Mgmt For For For Duke Energy Corp. 26441C105 DUK 5/3/2012 Elect Michael Browning Mgmt For For For Duke Energy Corp. 26441C105 DUK 5/3/2012 Elect Daniel DiMicco Mgmt For For For Duke Energy Corp. 26441C105 DUK 5/3/2012 Elect John Forsgren Mgmt For For For Duke Energy Corp. 26441C105 DUK 5/3/2012 Elect Ann Maynard Gray Mgmt For For For Duke Energy Corp. 26441C105 DUK 5/3/2012 Elect James Hance, Jr. Mgmt For For For Duke Energy Corp. 26441C105 DUK 5/3/2012 Elect E. James Reinsch Mgmt For For For Duke Energy Corp. 26441C105 DUK 5/3/2012 Elect James Rhodes Mgmt For For For Duke Energy Corp. 26441C105 DUK 5/3/2012 Elect James Rogers Mgmt For For For Duke Energy Corp. 26441C105 DUK 5/3/2012 Elect Philip Sharp Mgmt For For For Duke Energy Corp. 26441C105 DUK 5/3/2012 2 Ratification of Auditor Mgmt For For For Duke Energy Corp. 26441C105 DUK 5/3/2012 3 Advisory Vote on Executive Compensation Mgmt For For For Duke Energy Corp. 26441C105 DUK 5/3/2012 4 Amendment to the Certificate of Incorporation to Reduce the Supermajority Requirement Mgmt For For For Duke Energy Corp. 26441C105 DUK 5/3/2012 5 Shareholder Proposal Regarding Coal Risk ShrHoldr Against Against For Duke Energy Corp. 26441C105 DUK 5/3/2012 6 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Against For Against United Parcel Service, Inc. UPS 5/3/2012 1 Elect F. Duane Ackerman Mgmt For Against Against United Parcel Service, Inc. UPS 5/3/2012 2 Elect Michael Burns Mgmt For For For United Parcel Service, Inc. UPS 5/3/2012 3 Elect D. Scott Davis Mgmt For For For United Parcel Service, Inc. UPS 5/3/2012 4 Elect Stuart Eizenstat Mgmt For For For United Parcel Service, Inc. UPS 5/3/2012 5 Elect MichaelEskew Mgmt For For For United Parcel Service, Inc. UPS 5/3/2012 6 Elect William Johnson Mgmt For For For United Parcel Service, Inc. UPS 5/3/2012 7 Elect Candace Kendle Mgmt For For For United Parcel Service, Inc. UPS 5/3/2012 8 Elect Ann Livermore Mgmt For For For United Parcel Service, Inc. UPS 5/3/2012 9 Elect Rudy Markham Mgmt For For For United Parcel Service, Inc. UPS 5/3/2012 10 Elect Clark Randt, Jr. Mgmt For For For United Parcel Service, Inc. UPS 5/3/2012 11 Elect John Thompson Mgmt For For For United Parcel Service, Inc. UPS 5/3/2012 12 Elect Carol Tome Mgmt For For For United Parcel Service, Inc. UPS 5/3/2012 13 Ratification of Auditor Mgmt For For For United Parcel Service, Inc. UPS 5/3/2012 14 2012 Omnibus Incentive Compensation Plan Mgmt For For For United Parcel Service, Inc. UPS 5/3/2012 15 Amendment to the Discounted Employee Stock Purchase Plan Mgmt For For For United Parcel Service, Inc. UPS 5/3/2012 16 Shareholder Proposal Regarding Lobbying Report ShrHoldr Against Against For Verizon Communications Inc 92343V104 VZ 5/3/2012 1 Elect Richard Carrion Mgmt For For For Verizon Communications Inc 92343V104 VZ 5/3/2012 2 Elect Melanie Healey Mgmt For For For Verizon Communications Inc 92343V104 VZ 5/3/2012 3 Elect M. Frances Keeth Mgmt For For For Verizon Communications Inc 92343V104 VZ 5/3/2012 4 Elect Robert Lane Mgmt For For For Verizon Communications Inc 92343V104 VZ 5/3/2012 5 Elect Lowell McAdam Mgmt For For For Verizon Communications Inc 92343V104 VZ 5/3/2012 6 Elect Sandra Moose Mgmt For For For Verizon Communications Inc 92343V104 VZ 5/3/2012 7 Elect Joseph Neubauer Mgmt For Against Against Verizon Communications Inc 92343V104 VZ 5/3/2012 8 Elect Donald Nicolaisen Mgmt For For For Verizon Communications Inc 92343V104 VZ 5/3/2012 9 Elect Clarence Otis, Jr. Mgmt For For For Verizon Communications Inc 92343V104 VZ 5/3/2012 10 Elect Hugh Price Mgmt For For For Verizon Communications Inc 92343V104 VZ 5/3/2012 11 Elect Rodney Slater Mgmt For Against Against Verizon Communications Inc 92343V104 VZ 5/3/2012 12 Ratification of Auditor Mgmt For For For Verizon Communications Inc 92343V104 VZ 5/3/2012 13 Advisory Vote on Executive Compensation Mgmt For For For Verizon Communications Inc 92343V104 VZ 5/3/2012 14 Shareholder Proposal Regarding Disclosure of Prior Government Service ShrHoldr Against Against For Verizon Communications Inc 92343V104 VZ 5/3/2012 15 Shareholder Proposal Regarding Lobbying Report ShrHoldr Against Against For Verizon Communications Inc 92343V104 VZ 5/3/2012 16 Shareholder Proposal Regarding Performance-Based Equity Compensation ShrHoldr Against Against For Verizon Communications Inc 92343V104 VZ 5/3/2012 17 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Against Verizon Communications Inc 92343V104 VZ 5/3/2012 18 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Against Verizon Communications Inc 92343V104 VZ 5/3/2012 19 Shareholder Proposal Regarding Network Neutrality ShrHoldr Against Against For Illinois Tool Works, Inc. ITW 5/4/2012 1 Elect Daniel Brutto Mgmt For For For Illinois Tool Works, Inc. ITW 5/4/2012 2 Elect Susan Crown Mgmt For For For Illinois Tool Works, Inc. ITW 5/4/2012 3 Elect Don Davis, Jr. Mgmt For For For Illinois Tool Works, Inc. ITW 5/4/2012 4 Elect JamesGriffith Mgmt For For For Illinois Tool Works, Inc. ITW 5/4/2012 5 Elect Robert McCormack Mgmt For For For Illinois Tool Works, Inc. ITW 5/4/2012 6 Elect Robert Morrison Mgmt For For For Illinois Tool Works, Inc. ITW 5/4/2012 7 Elect James Skinner Mgmt For For For Illinois Tool Works, Inc. ITW 5/4/2012 8 Elect David Smith, Jr. Mgmt For For For Illinois Tool Works, Inc. ITW 5/4/2012 9 Elect David Speer Mgmt For For For Illinois Tool Works, Inc. ITW 5/4/2012 10 Elect Pamela Strobel Mgmt For For For Illinois Tool Works, Inc. ITW 5/4/2012 11 Elect Kevin Warren Mgmt For For For Illinois Tool Works, Inc. ITW 5/4/2012 12 Elect Anre Williams Mgmt For For For Illinois Tool Works, Inc. ITW 5/4/2012 13 Ratification of Auditor Mgmt For For For Illinois Tool Works, Inc. ITW 5/4/2012 14 Advisory Vote on Executive Compensation Mgmt For For For Occidental Petroleum Corp. OXY 5/4/2012 1 Elect Spencer Abraham Mgmt For For For Occidental Petroleum Corp. OXY 5/4/2012 2 Elect Howard Atkins Mgmt For For For Occidental Petroleum Corp. OXY 5/4/2012 3 Elect Stephen Chazen Mgmt For For For Occidental Petroleum Corp. OXY 5/4/2012 4 Elect Edward Djerejian Mgmt For For For Occidental Petroleum Corp. OXY 5/4/2012 5 Elect John Feick Mgmt For For For Occidental Petroleum Corp. OXY 5/4/2012 6 Elect Margaret Foran Mgmt For For For Occidental Petroleum Corp. OXY 5/4/2012 7 Elect Carlos Gutierrez Mgmt For For For Occidental Petroleum Corp. OXY 5/4/2012 8 Elect Ray Irani Mgmt For For For Occidental Petroleum Corp. OXY 5/4/2012 9 Elect Avedick Poladian Mgmt For For For Occidental Petroleum Corp. OXY 5/4/2012 10 Elect Aziz Syriani Mgmt For For For Occidental Petroleum Corp. OXY 5/4/2012 11 Elect Rosemary Tomich Mgmt For For For Occidental Petroleum Corp. OXY 5/4/2012 12 Advisory Vote on Executive Compensation Mgmt For For For Occidental Petroleum Corp. OXY 5/4/2012 13 Ratification of Auditor Mgmt For For For Occidental Petroleum Corp. OXY 5/4/2012 14 Shareholder Proposal Regarding Environmental Expertise on Board ShrHoldr Against Against For Aflac Inc. AFL 5/7/2012 1 Elect Daniel Amos Mgmt For For For Aflac Inc. AFL 5/7/2012 2 Elect John Shelby Amos II Mgmt For For For Aflac Inc. AFL 5/7/2012 3 Elect Paul Amos II Mgmt For For For Aflac Inc. AFL 5/7/2012 4 Elect Kriss Cloninger III Mgmt For Against Against Aflac Inc. AFL 5/7/2012 5 Elect Elizabeth Hudson Mgmt For For For Aflac Inc. AFL 5/7/2012 6 Elect Douglas Johnson Mgmt For For For Aflac Inc. AFL 5/7/2012 7 Elect Robert Johnson Mgmt For For For Aflac Inc. AFL 5/7/2012 8 Elect Charles Knapp Mgmt For For For Aflac Inc. AFL 5/7/2012 9 Elect E. Stephen Purdom Mgmt For For For Aflac Inc. AFL 5/7/2012 10 Elect Barbara Rimer Mgmt For For For Aflac Inc. AFL 5/7/2012 11 Elect Marvin Schuster Mgmt For For For Aflac Inc. AFL 5/7/2012 12 Elect Melvin Stith Mgmt For For For Aflac Inc. AFL 5/7/2012 13 Elect David Thompson Mgmt For For For Aflac Inc. AFL 5/7/2012 14 Elect Takuro Yoshida Mgmt For Against Against Aflac Inc. AFL 5/7/2012 15 Advisory Vote on Executive Compensation Mgmt For For For Aflac Inc. AFL 5/7/2012 16 Amendment to the 2004 Long-Term Incentive Plan Mgmt For For For Aflac Inc. AFL 5/7/2012 17 Amendment to the 2013 Management Incentive Plan. Mgmt For For For Aflac Inc. AFL 5/7/2012 18 Ratification of Auditor Mgmt For For For International Paper Co. IP 5/7/2012 1 Elect David Bronczek Mgmt For For For International Paper Co. IP 5/7/2012 2 Elect Ahmet Dorduncu Mgmt For For For International Paper Co. IP 5/7/2012 3 Elect John Faraci Mgmt For For For International Paper Co. IP 5/7/2012 4 Elect Stacey Mobley Mgmt For For For International Paper Co. IP 5/7/2012 5 Elect Joan Spero Mgmt For For For International Paper Co. IP 5/7/2012 6 Elect John Townsend III Mgmt For For For International Paper Co. IP 5/7/2012 7 Elect John Turner Mgmt For For For International Paper Co. IP 5/7/2012 8 Elect William Walter Mgmt For For For International Paper Co. IP 5/7/2012 9 Elect J. Steven Whisler Mgmt For For For International Paper Co. IP 5/7/2012 10 Ratification of Auditor Mgmt For For For International Paper Co. IP 5/7/2012 11 Advisory Vote on Executive Compensation Mgmt For For For International Paper Co. IP 5/7/2012 12 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Against Capital One Financial Corp. 14040H105 COF 5/8/2012 1 Elect Richard Fairbank Mgmt For For For Capital One Financial Corp. 14040H105 COF 5/8/2012 2 Elect PeterRaskind Mgmt For For For Capital One Financial Corp. 14040H105 COF 5/8/2012 3 Elect Bradford Warner Mgmt For For For Capital One Financial Corp. 14040H105 COF 5/8/2012 4 Ratification of Auditor Mgmt For For For Capital One Financial Corp. 14040H105 COF 5/8/2012 5 Advisory Vote on Executive Compensation Mgmt For Against Against Capital One Financial Corp. 14040H105 COF 5/8/2012 6 Amendment to the Associate Stock Purchase Plan Mgmt For For For Cummins Inc. CMI 5/8/2012 1 Elect N. Thomas Linebarger Mgmt For For For Cummins Inc. CMI 5/8/2012 2 Elect William Miller Mgmt For Against Against Cummins Inc. CMI 5/8/2012 3 Elect Alexis Herman Mgmt For For For Cummins Inc. CMI 5/8/2012 4 Elect Georgia Nelson Mgmt For For For Cummins Inc. CMI 5/8/2012 5 Elect Carl Ware Mgmt For For For Cummins Inc. CMI 5/8/2012 6 Elect Robert Herdman Mgmt For For For Cummins Inc. CMI 5/8/2012 7 Elect Robert Bernhard Mgmt For For For Cummins Inc. CMI 5/8/2012 8 Elect Franklin Chang-Diaz Mgmt For For For Cummins Inc. CMI 5/8/2012 9 Elect Stephen Dobbs Mgmt For For For Cummins Inc. CMI 5/8/2012 10 Advisory Vote on Executive Compensation Mgmt For For For Cummins Inc. CMI 5/8/2012 11 Ratification of Auditor Mgmt For For For Cummins Inc. CMI 5/8/2012 12 2012 Omnibus Incentive Plan Mgmt For For For Cummins Inc. CMI 5/8/2012 13 Amendment to the Employee Stock Purchase Plan Mgmt For For For Cummins Inc. CMI 5/8/2012 14 Right to Call a Special Meeting Mgmt For For For Prudential Financial Inc. PRU 5/8/2012 1 Elect Thomas Baltimore Jr. Mgmt For For For Prudential Financial Inc. PRU 5/8/2012 2 Elect Gordon Bethune Mgmt For For For Prudential Financial Inc. PRU 5/8/2012 3 Elect Gaston Caperton Mgmt For For For Prudential Financial Inc. PRU 5/8/2012 4 Elect Gilbert Casellas Mgmt For For For Prudential Financial Inc. PRU 5/8/2012 5 Elect James Cullen Mgmt For For For Prudential Financial Inc. PRU 5/8/2012 6 Elect William Gray, III Mgmt For For For Prudential Financial Inc. PRU 5/8/2012 7 Elect Mark Grier Mgmt For For For Prudential Financial Inc. PRU 5/8/2012 8 Elect Constance Horner Mgmt For For For Prudential Financial Inc. PRU 5/8/2012 9 Elect Martina Hund-Mejean Mgmt For For For Prudential Financial Inc. PRU 5/8/2012 10 Elect Karl Krapek Mgmt For For For Prudential Financial Inc. PRU 5/8/2012 11 Elect Christine Poon Mgmt For For For Prudential Financial Inc. PRU 5/8/2012 12 Elect John Strangfeld Mgmt For For For Prudential Financial Inc. PRU 5/8/2012 13 Elect James Unruh Mgmt For For For Prudential Financial Inc. PRU 5/8/2012 14 Ratification of Auditor Mgmt For For For Prudential Financial Inc. PRU 5/8/2012 15 Advisory Vote on Executive Compensation Mgmt For For For Prudential Financial Inc. PRU 5/8/2012 16 Elimination of Supermajority Requirement Mgmt For For For Prudential Financial Inc. PRU 5/8/2012 17 Shareholder Proposal Regarding Independent Board Chair ShrHoldr Against For Against Conoco Phillips 20825C104 COP 5/9/2012 1 Elect Richard Armitage Mgmt For For For Conoco Phillips 20825C104 COP 5/9/2012 2 Elect Richard Auchinleck Mgmt For For For Conoco Phillips 20825C104 COP 5/9/2012 3 Elect James Copeland, Jr. Mgmt For For For Conoco Phillips 20825C104 COP 5/9/2012 4 Elect Kenneth Duberstein Mgmt For For For Conoco Phillips 20825C104 COP 5/9/2012 5 Elect Ruth Harkin Mgmt For For For Conoco Phillips 20825C104 COP 5/9/2012 6 Elect Ryan Lance Mgmt For For For Conoco Phillips 20825C104 COP 5/9/2012 7 Elect Mohd Hassan Marican Mgmt For For For Conoco Phillips 20825C104 COP 5/9/2012 8 Elect Harold McGraw III Mgmt For Against Against Conoco Phillips 20825C104 COP 5/9/2012 9 Elect James Mulva Mgmt For For For Conoco Phillips 20825C104 COP 5/9/2012 10 Elect Robert Niblock Mgmt For For For Conoco Phillips 20825C104 COP 5/9/2012 11 Elect Harald Norvik Mgmt For For For Conoco Phillips 20825C104 COP 5/9/2012 12 Elect William Reilly Mgmt For For For Conoco Phillips 20825C104 COP 5/9/2012 13 Elect Victoria Tschinkel Mgmt For For For Conoco Phillips 20825C104 COP 5/9/2012 14 Elect Kathryn Turner Mgmt For Against Against Conoco Phillips 20825C104 COP 5/9/2012 15 Elect William Wade, Jr. Mgmt For Against Against Conoco Phillips 20825C104 COP 5/9/2012 16 Ratification of Auditor Mgmt For Against Against Conoco Phillips 20825C104 COP 5/9/2012 17 Advisory Vote on Executive Compensation Mgmt For Against Against Conoco Phillips 20825C104 COP 5/9/2012 18 Shareholder Proposal Regarding Louisiana Wetlands ShrHoldr Against Against For Conoco Phillips 20825C104 COP 5/9/2012 19 Shareholder Proposal Regarding Safety Report ShrHoldr Against Against For Conoco Phillips 20825C104 COP 5/9/2012 20 Shareholder Proposal Regarding Lobbying Report ShrHoldr Against Against For Conoco Phillips 20825C104 COP 5/9/2012 21 Shareholder Proposal Regarding Reporting and Reducing Greenhouse Gas Emissions ShrHoldr Against Against For Conoco Phillips 20825C104 COP 5/9/2012 22 Shareholder Proposal Regarding Adopting Gender Identity and Expression Anti-Bias Policy ShrHoldr Against Against For CSX Corp. CSX 5/9/2012 1 Elect Donna Alvarado Mgmt For For For CSX Corp. CSX 5/9/2012 2 Elect John Breaux Mgmt For For For CSX Corp. CSX 5/9/2012 3 Elect Pamela Carter Mgmt For For For CSX Corp. CSX 5/9/2012 4 Elect Steven Halverson Mgmt For For For CSX Corp. CSX 5/9/2012 5 Elect Edward Kelly, III Mgmt For For For CSX Corp. CSX 5/9/2012 6 Elect Gilbert Lamphere Mgmt For For For CSX Corp. CSX 5/9/2012 7 Elect John McPherson Mgmt For For For CSX Corp. CSX 5/9/2012 8 Elect Timothy O'Toole Mgmt For For For CSX Corp. CSX 5/9/2012 9 Elect David Ratcliffe Mgmt For For For CSX Corp. CSX 5/9/2012 10 Elect Donald Shepard Mgmt For For For CSX Corp. CSX 5/9/2012 11 Elect Michael Ward Mgmt For For For CSX Corp. CSX 5/9/2012 12 Elect J.C. Watts, Jr. Mgmt For For For CSX Corp. CSX 5/9/2012 13 Elect J. Steven Whisler Mgmt For For For CSX Corp. CSX 5/9/2012 14 Ratification of Auditor Mgmt For For For CSX Corp. CSX 5/9/2012 15 Advisory Vote on Executive Compensation Mgmt For For For Philip Morris International Inc PM 5/9/2012 1 Elect Harold Brown Mgmt For For For Philip Morris International Inc PM 5/9/2012 2 Elect Mathis Cabiallavetta Mgmt For For For Philip Morris International Inc PM 5/9/2012 3 Elect Louis Camilleri Mgmt For For For Philip Morris International Inc PM 5/9/2012 4 Elect J. Dudley Fishburn Mgmt For For For Philip Morris International Inc PM 5/9/2012 5 Elect Jennifer Li Mgmt For For For Philip Morris International Inc PM 5/9/2012 6 Elect Graham Mackay Mgmt For For For Philip Morris International Inc PM 5/9/2012 7 Elect Sergio Marchionne Mgmt For Against Against Philip Morris International Inc PM 5/9/2012 8 Elect Kalpana Morparia Mgmt For For For Philip Morris International Inc PM 5/9/2012 9 Elect Lucio Noto Mgmt For For For Philip Morris International Inc PM 5/9/2012 10 Elect Robert Polet Mgmt For For For Philip Morris International Inc PM 5/9/2012 11 Elect Carlos Slim Helu Mgmt For For For Philip Morris International Inc PM 5/9/2012 12 Elect Stephen Wolf Mgmt For For For Philip Morris International Inc PM 5/9/2012 13 Ratification of Auditor Mgmt For For For Philip Morris International Inc PM 5/9/2012 14 Advisory Vote on Executive Compensation Mgmt For For For Philip Morris International Inc PM 5/9/2012 15 2012 Performance Incentive Plan Mgmt For For For Philip Morris International Inc PM 5/9/2012 16 Shareholder Proposal Regarding Independent Board Chair ShrHoldr Against For Against Philip Morris International Inc PM 5/9/2012 17 Shareholder Proposal Regarding Formation of Ethics Committee ShrHoldr Against Against For Cvs Caremark Corp CVS 5/10/2012 1 Elect C. David Brown II Mgmt For For For Cvs Caremark Corp CVS 5/10/2012 2 Elect David Dorman Mgmt For For For Cvs Caremark Corp CVS 5/10/2012 3 Elect Anne Finucane Mgmt For For For Cvs Caremark Corp CVS 5/10/2012 4 Elect Kristen Gibney Williams Mgmt For For For Cvs Caremark Corp CVS 5/10/2012 5 Elect Marian Heard Mgmt For For For Cvs Caremark Corp CVS 5/10/2012 6 Elect Larry Merlo Mgmt For For For Cvs Caremark Corp CVS 5/10/2012 7 Elect Jean-Pierre Millon Mgmt For For For Cvs Caremark Corp CVS 5/10/2012 8 Elect C.A. Lance Piccolo Mgmt For For For Cvs Caremark Corp CVS 5/10/2012 9 Elect Richard Swift Mgmt For For For Cvs Caremark Corp CVS 5/10/2012 10 Elect Tony White Mgmt For For For Cvs Caremark Corp CVS 5/10/2012 11 Ratification of Auditor Mgmt For For For Cvs Caremark Corp CVS 5/10/2012 12 Advisory Vote on Executive Compensation Mgmt For For For Cvs Caremark Corp CVS 5/10/2012 13 Authorization of Written Consent by Less Than Unanimous Approval Mgmt For For For Cvs Caremark Corp CVS 5/10/2012 14 Shareholder Proposal Regarding Political Contributions and Expenditures Report ShrHoldr Against For Against Dow Chemical Co. DOW 5/10/2012 1 Elect Arnold Allemang Mgmt For For For Dow Chemical Co. DOW 5/10/2012 2 Elect Jacqueline Barton Mgmt For For For Dow Chemical Co. DOW 5/10/2012 3 Elect James Bell Mgmt For For For Dow Chemical Co. DOW 5/10/2012 4 Elect Jeff Fettig Mgmt For For For Dow Chemical Co. DOW 5/10/2012 5 Elect John Hess Mgmt For For For Dow Chemical Co. DOW 5/10/2012 6 Elect Andrew Liveris Mgmt For For For Dow Chemical Co. DOW 5/10/2012 7 Elect Paul Polman Mgmt For For For Dow Chemical Co. DOW 5/10/2012 8 Elect Dennis Reilley Mgmt For For For Dow Chemical Co. DOW 5/10/2012 9 Elect James Ringler Mgmt For For For Dow Chemical Co. DOW 5/10/2012 10 Elect Ruth Shaw Mgmt For Against Against Dow Chemical Co. DOW 5/10/2012 11 Ratification of Auditor Mgmt For For For Dow Chemical Co. DOW 5/10/2012 12 Advisory Vote on Executive Compensation Mgmt For For For Dow Chemical Co. DOW 5/10/2012 13 2012 Stock Incentive Plan Mgmt For For For Dow Chemical Co. DOW 5/10/2012 14 2012 Employee Stock Purchase Plan Mgmt For For For Dow Chemical Co. DOW 5/10/2012 15 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Against Dow Chemical Co. DOW 5/10/2012 16 Shareholder Proposal Regarding Independent Board Chair ShrHoldr Against For Against Gilead Sciences, Inc. GILD 5/10/2012 Elect John Cogan Mgmt For For For Gilead Sciences, Inc. GILD 5/10/2012 Elect Etienne Davignon Mgmt For For For Gilead Sciences, Inc. GILD 5/10/2012 Elect James Denny Mgmt For For For Gilead Sciences, Inc. GILD 5/10/2012 Elect Carla Hills Mgmt For For For Gilead Sciences, Inc. GILD 5/10/2012 Elect Kevin Lofton Mgmt For For For Gilead Sciences, Inc. GILD 5/10/2012 Elect John Madigan Mgmt For For For Gilead Sciences, Inc. GILD 5/10/2012 Elect John Martin Mgmt For For For Gilead Sciences, Inc. GILD 5/10/2012 Elect Gordon Moore Mgmt For For For Gilead Sciences, Inc. GILD 5/10/2012 Elect Nicholas Moore Mgmt For For For Gilead Sciences, Inc. GILD 5/10/2012 Elect Richard Whitley Mgmt For For For Gilead Sciences, Inc. GILD 5/10/2012 Elect Gayle Wilson Mgmt For For For Gilead Sciences, Inc. GILD 5/10/2012 Elect Per Wold-Olsen Mgmt For For For Gilead Sciences, Inc. GILD 5/10/2012 2 Ratification of Auditor Mgmt For For For Gilead Sciences, Inc. GILD 5/10/2012 3 Advisory Vote on Executive Compensation Mgmt For For For Gilead Sciences, Inc. GILD 5/10/2012 4 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Against Gilead Sciences, Inc. GILD 5/10/2012 5 Shareholder Proposal Regarding Poison Pill ShrHoldr Against For Against Kohl`s Corp. KSS 5/10/2012 1 Elect Peter Boneparth Mgmt For Against Against Kohl`s Corp. KSS 5/10/2012 2 Elect Steven Burd Mgmt For For For Kohl`s Corp. KSS 5/10/2012 3 Elect John Herma Mgmt For Against Against Kohl`s Corp. KSS 5/10/2012 4 Elect Dale Jones Mgmt For For For Kohl`s Corp. KSS 5/10/2012 5 Elect William Kellogg Mgmt For For For Kohl`s Corp. KSS 5/10/2012 6 Elect Kevin Mansell Mgmt For For For Kohl`s Corp. KSS 5/10/2012 7 Elect John Schlifske Mgmt For For For Kohl`s Corp. KSS 5/10/2012 8 Elect Frank Sica Mgmt For For For Kohl`s Corp. KSS 5/10/2012 9 Elect Peter Sommerhauser Mgmt For Against Against Kohl`s Corp. KSS 5/10/2012 10 Elect Stephanie Streeter Mgmt For Against Against Kohl`s Corp. KSS 5/10/2012 11 Elect Nina Vaca Mgmt For For For Kohl`s Corp. KSS 5/10/2012 12 Elect Stephen Watson Mgmt For Against Against Kohl`s Corp. KSS 5/10/2012 13 Ratification of Auditor Mgmt For For For Kohl`s Corp. KSS 5/10/2012 14 Advisory Vote on Executive Compensation Mgmt For For For Kohl`s Corp. KSS 5/10/2012 15 Shareholder Proposal Regarding Fur Policy ShrHoldr Against Against For Kohl`s Corp. KSS 5/10/2012 16 Shareholder Proposal Regarding CEO Succession Planning ShrHoldr Against Against For Kohl`s Corp. KSS 5/10/2012 17 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHoldr Against Against For Norfolk Southern Corp. NSC 5/10/2012 1 Elect Gerald Baliles Mgmt For For For Norfolk Southern Corp. NSC 5/10/2012 2 Elect Erskine Bowles Mgmt For For For Norfolk Southern Corp. NSC 5/10/2012 3 Elect Robert Bradway Mgmt For For For Norfolk Southern Corp. NSC 5/10/2012 4 Elect Wesley Bush Mgmt For For For Norfolk Southern Corp. NSC 5/10/2012 5 Elect Daniel Carp Mgmt For For For Norfolk Southern Corp. NSC 5/10/2012 6 Elect Karen Horn Mgmt For Against Against Norfolk Southern Corp. NSC 5/10/2012 7 Elect Steven Leer Mgmt For For For Norfolk Southern Corp. NSC 5/10/2012 8 Elect MichaelLockhart Mgmt For For For Norfolk Southern Corp. NSC 5/10/2012 9 Elect Charles Moorman, IV Mgmt For For For Norfolk Southern Corp. NSC 5/10/2012 10 Elect J. Paul Reason Mgmt For For For Norfolk Southern Corp. NSC 5/10/2012 11 Ratification of Auditor Mgmt For For For Norfolk Southern Corp. NSC 5/10/2012 12 Advisory Vote on Executive Compensation Mgmt For For For Union Pacific Corp. UNP 5/10/2012 1 Elect Andrew Card, Jr. Mgmt For For For Union Pacific Corp. UNP 5/10/2012 2 Elect Erroll Davis, Jr. Mgmt For For For Union Pacific Corp. UNP 5/10/2012 3 Elect Thomas Donohue Mgmt For For For Union Pacific Corp. UNP 5/10/2012 4 Elect Archie Dunham Mgmt For For For Union Pacific Corp. UNP 5/10/2012 5 Elect Judith Richards Hope Mgmt For For For Union Pacific Corp. UNP 5/10/2012 6 Elect Charles Krulak Mgmt For For For Union Pacific Corp. UNP 5/10/2012 7 Elect Michael McCarthy Mgmt For For For Union Pacific Corp. UNP 5/10/2012 8 Elect Michael McConnell Mgmt For For For Union Pacific Corp. UNP 5/10/2012 9 Elect Thomas McLarty III Mgmt For For For Union Pacific Corp. UNP 5/10/2012 10 Elect Steven Rogel Mgmt For For For Union Pacific Corp. UNP 5/10/2012 11 Elect Jose Villarreal Mgmt For For For Union Pacific Corp. UNP 5/10/2012 12 Elect James Young Mgmt For For For Union Pacific Corp. UNP 5/10/2012 13 Ratification of Auditor Mgmt For For For Union Pacific Corp. UNP 5/10/2012 14 Advisory Vote on Executive Compensation Mgmt For For For Union Pacific Corp. UNP 5/10/2012 15 Shareholder Proposal Regarding Lobbying Report ShrHoldr Against For Against Union Pacific Corp. UNP 5/10/2012 16 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHoldr Against Against For Waste Management, Inc. 94106L109 WM 5/10/2012 1 Elect Bradbury Anderson Mgmt For For For Waste Management, Inc. 94106L109 WM 5/10/2012 2 Elect Pastora Cafferty Mgmt For For For Waste Management, Inc. 94106L109 WM 5/10/2012 3 Elect Frank Clark, Jr. Mgmt For For For Waste Management, Inc. 94106L109 WM 5/10/2012 4 Elect Patrick Gross Mgmt For Against Against Waste Management, Inc. 94106L109 WM 5/10/2012 5 Elect John Pope Mgmt For For For Waste Management, Inc. 94106L109 WM 5/10/2012 6 Elect W. Robert Reum Mgmt For For For Waste Management, Inc. 94106L109 WM 5/10/2012 7 Elect Steven Rothmeier Mgmt For For For Waste Management, Inc. 94106L109 WM 5/10/2012 8 Elect David Steiner Mgmt For For For Waste Management, Inc. 94106L109 WM 5/10/2012 9 Elect Thomas Weidemeyer Mgmt For For For Waste Management, Inc. 94106L109 WM 5/10/2012 10 Ratification of Auditor Mgmt For For For Waste Management, Inc. 94106L109 WM 5/10/2012 11 Advisory Vote on Executive Compensation Mgmt For For For Waste Management, Inc. 94106L109 WM 5/10/2012 12 Amendment to the Employee Stock Purchase Plan Mgmt For For For Waste Management, Inc. 94106L109 WM 5/10/2012 13 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHoldr Against Against For Waste Management, Inc. 94106L109 WM 5/10/2012 14 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against Against For Gabelli Healthcare & WellnessRx Trust 36246K103 GRX 5/14/2012 Elect Robert Kolodny Mgmt For For 92%Withhold 8% For Gabelli Healthcare & WellnessRx Trust 36246K103 GRX 5/14/2012 Elect Salvatore Zizza Mgmt For For 92%Withhold 8% Against Firstenergy Corp. FE 5/15/2012 Elect Paul Addison Mgmt For For For Firstenergy Corp. FE 5/15/2012 Elect Anthony Alexander Mgmt For For For Firstenergy Corp. FE 5/15/2012 Elect Michael Anderson Mgmt For For For Firstenergy Corp. FE 5/15/2012 Elect Carol Cartwright Mgmt For For For Firstenergy Corp. FE 5/15/2012 Elect William Cottle Mgmt For For For Firstenergy Corp. FE 5/15/2012 Elect Robert Heisler, Jr. Mgmt For For For Firstenergy Corp. FE 5/15/2012 Elect Julia Johnson Mgmt For For For Firstenergy Corp. FE 5/15/2012 Elect Ted Kleisner Mgmt For For For Firstenergy Corp. FE 5/15/2012 Elect DonaldMisheff Mgmt For For For Firstenergy Corp. FE 5/15/2012 Elect Ernest Novak, Jr. Mgmt For For For Firstenergy Corp. FE 5/15/2012 Elect Christopher Pappas Mgmt For For For Firstenergy Corp. FE 5/15/2012 Elect Catherine Rein Mgmt For For For Firstenergy Corp. FE 5/15/2012 Elect George Smart Mgmt For For For Firstenergy Corp. FE 5/15/2012 Elect Wesley Taylor Mgmt For For For Firstenergy Corp. FE 5/15/2012 2 Ratification of Auditor Mgmt For For For Firstenergy Corp. FE 5/15/2012 3 Advisory Vote on Executive Compensation Mgmt For Against Against Firstenergy Corp. FE 5/15/2012 4 Approval of the Material Terms of Performance Goals under the 2007 Incentive Plan Mgmt For For For Firstenergy Corp. FE 5/15/2012 5 Shareholder Proposal Regarding Coal Combustion Waste ShrHoldr Against For Against Firstenergy Corp. FE 5/15/2012 6 Shareholder Proposal Regarding Report on Coal Risk ShrHoldr Against Against For Firstenergy Corp. FE 5/15/2012 7 Shareholder Proposal Regarding the Adoption of Simple Majority Vote ShrHoldr Against For Against JP Morgan Chase & Company 46625H100 JPM 5/15/2012 1 Elect James Bell Mgmt For For For JP Morgan Chase & Company 46625H100 JPM 5/15/2012 2 Elect Crandall Bowles Mgmt For For For JP Morgan Chase & Company 46625H100 JPM 5/15/2012 3 Elect Stephen Burke Mgmt For For For JP Morgan Chase & Company 46625H100 JPM 5/15/2012 4 Elect David Cote Mgmt For For For JP Morgan Chase & Company 46625H100 JPM 5/15/2012 5 Elect James Crown Mgmt For For For JP Morgan Chase & Company 46625H100 JPM 5/15/2012 6 Elect James Dimon Mgmt For For For JP Morgan Chase & Company 46625H100 JPM 5/15/2012 7 Elect Timothy Flynn Mgmt For For For JP Morgan Chase & Company 46625H100 JPM 5/15/2012 8 Elect Ellen Futter Mgmt For Against Against JP Morgan Chase & Company 46625H100 JPM 5/15/2012 9 Elect Laban Jackson, Jr. Mgmt For For For JP Morgan Chase & Company 46625H100 JPM 5/15/2012 10 Elect Lee Raymond Mgmt For For For JP Morgan Chase & Company 46625H100 JPM 5/15/2012 11 Elect William Weldon Mgmt For For For JP Morgan Chase & Company 46625H100 JPM 5/15/2012 12 Ratification of Auditor Mgmt For For For JP Morgan Chase & Company 46625H100 JPM 5/15/2012 13 Advisory Vote on Executive Compensation Mgmt For For For JP Morgan Chase & Company 46625H100 JPM 5/15/2012 14 Shareholder Proposal Regarding Affirmation of Political Nonpartisanship ShrHoldr Against Against For JP Morgan Chase & Company 46625H100 JPM 5/15/2012 15 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against JP Morgan Chase & Company 46625H100 JPM 5/15/2012 16 Shareholder Proposal Regarding Mortgage Loan Servicing ShrHoldr Against Against For JP Morgan Chase & Company 46625H100 JPM 5/15/2012 17 Shareholder Proposal Regarding Political Contributions and Expenditures Report ShrHoldr Against Against For JP Morgan Chase & Company 46625H100 JPM 5/15/2012 18 Shareholder Proposal Regarding Genocide-Free Investing ShrHoldr Against Against For JP Morgan Chase & Company 46625H100 JPM 5/15/2012 19 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Against JP Morgan Chase & Company 46625H100 JPM 5/15/2012 20 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHoldr Against Against For Morgan Stanley MPQ 5/15/2012 1 Elect Roy Bostock Mgmt For For For Morgan Stanley MPQ 5/15/2012 2 Elect Erskine Bowles Mgmt For For For Morgan Stanley MPQ 5/15/2012 3 Elect Howard Davies Mgmt For For For Morgan Stanley MPQ 5/15/2012 4 Elect James Gorman Mgmt For For For Morgan Stanley MPQ 5/15/2012 5 Elect C. Robert Kidder Mgmt For For For Morgan Stanley MPQ 5/15/2012 6 Elect Klaus Kleinfield Mgmt For For For Morgan Stanley MPQ 5/15/2012 7 Elect Donald Nicolaisen Mgmt For For For Morgan Stanley MPQ 5/15/2012 8 Elect Hutham Olayan Mgmt For For For Morgan Stanley MPQ 5/15/2012 9 Elect James Owens Mgmt For For For Morgan Stanley MPQ 5/15/2012 10 Elect O. Griffith Sexton Mgmt For For For Morgan Stanley MPQ 5/15/2012 11 Elect Ryosuke Tamakoshi Mgmt For For For Morgan Stanley MPQ 5/15/2012 12 Elect Masaaki Tanaka Mgmt For For For Morgan Stanley MPQ 5/15/2012 13 Elect Laura Tyson Mgmt For Against Against Morgan Stanley MPQ 5/15/2012 14 Ratification of Auditor Mgmt For For For Morgan Stanley MPQ 5/15/2012 15 Amendment to the 2007 Equity Incentive Compensation Plan Mgmt For For For Morgan Stanley MPQ 5/15/2012 16 Amendment to the Directors' Equity Capital Accumulation Plan Mgmt For For For Morgan Stanley MPQ 5/15/2012 17 Advisory Vote on Executive Compensation Mgmt For For For Time Warner Inc TWX 5/15/2012 1 Elect James Barksdale Mgmt For For For Time Warner Inc TWX 5/15/2012 2 Elect William Barr Mgmt For Against Against Time Warner Inc TWX 5/15/2012 3 Elect Jeffrey Bewkes Mgmt For For For Time Warner Inc TWX 5/15/2012 4 Elect Stephen Bollenbach Mgmt For Against Against Time Warner Inc TWX 5/15/2012 5 Elect Robert Clark Mgmt For For For Time Warner Inc TWX 5/15/2012 6 Elect Mathias Dopfner Mgmt For Against Against Time Warner Inc TWX 5/15/2012 7 Elect Jessica Einhorn Mgmt For For For Time Warner Inc TWX 5/15/2012 8 Elect Fred Hassan Mgmt For For For Time Warner Inc TWX 5/15/2012 9 Elect Kenneth Novack Mgmt For For For Time Warner Inc TWX 5/15/2012 10 Elect Paul Wachter Mgmt For For For Time Warner Inc TWX 5/15/2012 11 Elect Deborah Wright Mgmt For For For Time Warner Inc TWX 5/15/2012 12 Ratification of Auditor Mgmt For For For Time Warner Inc TWX 5/15/2012 13 Advisory Vote on Executive Compensation Mgmt For Against Against Time Warner Inc TWX 5/15/2012 14 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Against Zweig Fund Inc ZF 5/15/2012 Elect Charles Brunie Mgmt For For 94%Withhold 6% For Zweig Fund Inc ZF 5/15/2012 Elect James Rogers, Jr. Mgmt For For 94%Withhold 6% For Zweig Fund Inc ZF 5/15/2012 2 To Approve a Revision to the Fund's Investment Objective Mgmt For For 89% Against 9%Abstain 2% For Zweig Fund Inc ZF 5/15/2012 3 To Approve a Reclassification of the Fund's Investment Objective as "Non-Fundamental" Mgmt For For 87% Against 10.5%Abstain 2.5% For Zweig Fund Inc ZF 5/15/2012 4 To Approve an Amendment to the Fundamental Investment Restrictions Regarding Diversification Mgmt For For 89% Against 9%Abstain 2% For Zweig Fund Inc ZF 5/15/2012 5 To Approve an Amendment to the Fundamental Investment Restrictions Regarding the Issuance of Senior Securities Mgmt For For 87% Against 11%Abstain 2% For Zweig Fund Inc ZF 5/15/2012 6 To Approve an Amendment to the Fundamental Investment Restrictions Regarding Investing in Commodities Mgmt For For 87% Against 11%Abstain 2% For Zweig Fund Inc ZF 5/15/2012 7 To Approve an Amendment to the Fundamental Investment Restrictions Regarding Borrowing Mgmt For For 85.5%Against 12%Abstain 2.5% For Zweig Fund Inc ZF 5/15/2012 8 To Approve an Amendment to the Fundamental Investment Restrictions Regarding Lending Mgmt For For 86.5%Against 11.5%Abstain 2% For Zweig Fund Inc ZF 5/15/2012 9 To Approve an Amendment to the Fundamental Investment Restrictions Regarding Purchasing Securities on Margin Mgmt For For 86% Against 12%Abstain 2% For Zweig Fund Inc ZF 5/15/2012 10 To Approve an Amendment to the Fundamental Investment Restrictions Regarding Short Sales Mgmt For For 86% Against 12%Abstain 2% For Zweig Fund Inc ZF 5/15/2012 11 To Approve an Amendment to the Fundamental Investment Restrictions Regarding Purchasing Restricted Securities Mgmt For For 86% Against 12%Abstain 2% For Zweig Fund Inc ZF 5/15/2012 12 To Approve an Amendment to the Fundamental Investment Restrictions Regarding Investing in Unseasoned Issuers Mgmt For For 86% Against 12%Abstain 2% For Zweig Fund Inc ZF 5/15/2012 13 To Approve an Amendment to the Fundamental Investment Restrictions Regarding Investments in Other Investment Companies Mgmt For For 88% Against 10%Abstain 2% For Zweig Fund Inc ZF 5/15/2012 14 To Approve an Amendment to the Fundamental Investment Restrictions Regarding Investing in Interests in Oil, Gas or Other Mineral Exploration or Development Programs Mgmt For For 88% Against 10%Abstain 2% For Zweig Fund Inc ZF 5/15/2012 15 To Approve an Amendment to the Fund's Investment Advisory Agreement Mgmt For For 84% Against 13%Abstain 3% Against Zweig Total Return Fund Inc ZTR 5/15/2012 Elect Charles Brunie Mgmt For For 78%Withhold 22% For Zweig Total Return Fund Inc ZTR 5/15/2012 Elect James Rogers, Jr. Mgmt For For 78%Withhold 22% For Zweig Total Return Fund Inc ZTR 5/15/2012 2 To Approve a Revision to the Fund's Investment Objective Mgmt For For 77% Against 21%Abstain 2% For Zweig Total Return Fund Inc ZTR 5/15/2012 3 To Approve a Reclassification of the Fund's Investment Objective as "Non-Fundamental" Mgmt For For 71.5%Against 27%Abstain 1.5% For Zweig Total Return Fund Inc ZTR 5/15/2012 4 To Approve an Amendment to the Fundamental Investment Restrictions Regarding Diversification Mgmt For For 77% Against 21%Abstain 2% For Zweig Total Return Fund Inc ZTR 5/15/2012 5 To Approve an Amendment to the Fundamental Investment Restrictions Regarding the Issuance of Senior Securities Mgmt For For 76.5%Against 21.5%Abstain 2% For Zweig Total Return Fund Inc ZTR 5/15/2012 6 To Approve an Amendment to the Fundamental Investment Restrictions Regarding Investing in Commodities Mgmt For For 76% Against 22%Abstain 2% For Zweig Total Return Fund Inc ZTR 5/15/2012 7 To Approve an Amendment to the Fundamental Investment Restrictions Regarding Purchasing Securities on Margin Mgmt For For 76.5%Against 21.5%Abstain 2% For Zweig Total Return Fund Inc ZTR 5/15/2012 8 To Approve an Amendment to the Fundamental Investment Restrictions Regarding Short Sales Mgmt For For 76% Against 22%Abstain 2% For Zweig Total Return Fund Inc ZTR 5/15/2012 9 To Approve an Amendment to the Fundamental Investment Restrictions Regarding Purchasing Restricted Securities Mgmt For For 76% Against 22%Abstain 2% For Zweig Total Return Fund Inc ZTR 5/15/2012 10 To Approve an Amendment to the Fund's Investment Advisory Agreement Mgmt For For 69% Against 29%Abstain 2% Against Halliburton Co. HAL 5/16/2012 1 Elect Alan Bennett Mgmt For For For Halliburton Co. HAL 5/16/2012 2 Elect James Boyd Mgmt For For For Halliburton Co. HAL 5/16/2012 3 Elect Milton Carroll Mgmt For For For Halliburton Co. HAL 5/16/2012 4 Elect NanceDicciani Mgmt For For For Halliburton Co. HAL 5/16/2012 5 Elect Murry Gerber Mgmt For For For Halliburton Co. HAL 5/16/2012 6 Elect S. Malcolm Gillis Mgmt For Against Against Halliburton Co. HAL 5/16/2012 7 Elect Abdallah Jum'ah Mgmt For For For Halliburton Co. HAL 5/16/2012 8 Elect David Lesar Mgmt For For For Halliburton Co. HAL 5/16/2012 9 Elect Robert Malone Mgmt For For For Halliburton Co. HAL 5/16/2012 10 Elect J. Landis Martin Mgmt For Against Against Halliburton Co. HAL 5/16/2012 11 Elect Debra Reed Mgmt For For For Halliburton Co. HAL 5/16/2012 12 Ratification of Auditor Mgmt For For For Halliburton Co. HAL 5/16/2012 13 Advisory Vote on Executive Compensation Mgmt For For For Halliburton Co. HAL 5/16/2012 14 Amendment to the Stock and Incentive Plan Mgmt For For For Northrop Grumman Corp. NOC 5/16/2012 1 Elect Wesley Bush Mgmt For For For Northrop Grumman Corp. NOC 5/16/2012 2 Elect Lewis Coleman Mgmt For Against Against Northrop Grumman Corp. NOC 5/16/2012 3 Elect Victor Fazio Mgmt For Against Against Northrop Grumman Corp. NOC 5/16/2012 4 Elect Donald Felsinger Mgmt For Against Against Northrop Grumman Corp. NOC 5/16/2012 5 Elect Stephen Frank Mgmt For Against Against Northrop Grumman Corp. NOC 5/16/2012 6 Elect Bruce Gordon Mgmt For Against Against Northrop Grumman Corp. NOC 5/16/2012 7 Elect Madeleine Kleiner Mgmt For For For Northrop Grumman Corp. NOC 5/16/2012 8 Elect Karl Krapek Mgmt For Against Against Northrop Grumman Corp. NOC 5/16/2012 9 Elect Richard Myers Mgmt For Against Against Northrop Grumman Corp. NOC 5/16/2012 10 Elect Aulana Peters Mgmt For Against Against Northrop Grumman Corp. NOC 5/16/2012 11 Elect Gary Roughead Mgmt For For For Northrop Grumman Corp. NOC 5/16/2012 12 Elect Thomas Schoewe Mgmt For For For Northrop Grumman Corp. NOC 5/16/2012 13 Elect Kevin Sharer Mgmt For For For Northrop Grumman Corp. NOC 5/16/2012 14 Advisory Vote on Executive Compensation Mgmt For Against Against Northrop Grumman Corp. NOC 5/16/2012 15 Ratification of Auditor Mgmt For For For Northrop Grumman Corp. NOC 5/16/2012 16 Amendment to Remove Requirement of Shareholder Approval for Significant Actions Mgmt For For For Northrop Grumman Corp. NOC 5/16/2012 17 Additional Rights of Action by Written Consent Mgmt For For For Northrop Grumman Corp. NOC 5/16/2012 18 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against Xcel Energy, Inc. 98389B100 XEL 5/16/2012 1 Elect Gail Boudreaux Mgmt For For For Xcel Energy, Inc. 98389B100 XEL 5/16/2012 2 Elect Fredric Corrigan Mgmt For For For Xcel Energy, Inc. 98389B100 XEL 5/16/2012 3 Elect Richard Davis Mgmt For For For Xcel Energy, Inc. 98389B100 XEL 5/16/2012 4 Elect Benjamin Fowke III Mgmt For For For Xcel Energy, Inc. 98389B100 XEL 5/16/2012 5 Elect Albert Moreno Mgmt For For For Xcel Energy, Inc. 98389B100 XEL 5/16/2012 6 Elect Christopher Policinski Mgmt For For For Xcel Energy, Inc. 98389B100 XEL 5/16/2012 7 Elect A. Patricia Sampson Mgmt For For For Xcel Energy, Inc. 98389B100 XEL 5/16/2012 8 Elect James Sheppard Mgmt For For For Xcel Energy, Inc. 98389B100 XEL 5/16/2012 9 Elect David Westerlund Mgmt For For For Xcel Energy, Inc. 98389B100 XEL 5/16/2012 10 Elect Kim Williams Mgmt For For For Xcel Energy, Inc. 98389B100 XEL 5/16/2012 11 Elect Timothy Wolf Mgmt For For For Xcel Energy, Inc. 98389B100 XEL 5/16/2012 12 Ratification of Auditor Mgmt For For For Xcel Energy, Inc. 98389B100 XEL 5/16/2012 13 Elimination of Cumulative Voting Mgmt For For For Xcel Energy, Inc. 98389B100 XEL 5/16/2012 14 Amendments to Articles of Incorporation Regarding Terms of Preferred Stock Mgmt For For For Xcel Energy, Inc. 98389B100 XEL 5/16/2012 15 Advisory Vote on Executive Compensation Mgmt For For For Xcel Energy, Inc. 98389B100 XEL 5/16/2012 16 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against Altria Group Inc. 02209S103 MO 5/17/2012 1 Elect Elizabeth Bailey Mgmt For For For Altria Group Inc. 02209S103 MO 5/17/2012 2 Elect Gerald Baliles Mgmt For Against Against Altria Group Inc. 02209S103 MO 5/17/2012 3 Elect Martin Barrington Mgmt For For For Altria Group Inc. 02209S103 MO 5/17/2012 4 Elect John Casteen III Mgmt For Against Against Altria Group Inc. 02209S103 MO 5/17/2012 5 Elect Dinyar Devitre Mgmt For For For Altria Group Inc. 02209S103 MO 5/17/2012 6 Elect Thomas Farrell II Mgmt For For For Altria Group Inc. 02209S103 MO 5/17/2012 7 Elect Thomas Jones Mgmt For For For Altria Group Inc. 02209S103 MO 5/17/2012 8 Elect W. Leo Kiely III Mgmt For For For Altria Group Inc. 02209S103 MO 5/17/2012 9 Elect Kathryn McQuade Mgmt For For For Altria Group Inc. 02209S103 MO 5/17/2012 10 Elect George Munoz Mgmt For For For Altria Group Inc. 02209S103 MO 5/17/2012 11 Elect Nabil Sakkab Mgmt For For For Altria Group Inc. 02209S103 MO 5/17/2012 12 Ratification of Auditor Mgmt For For For Altria Group Inc. 02209S103 MO 5/17/2012 13 Advisory Vote on Executive Compensation Mgmt For For For Altria Group Inc. 02209S103 MO 5/17/2012 14 Shareholder Proposal Regarding Lobbying Report ShrHoldr Against Against For Home Depot, Inc. HD 5/17/2012 1 Elect F. Duane Ackerman Mgmt For For For Home Depot, Inc. HD 5/17/2012 2 Elect Francis Blake Mgmt For For For Home Depot, Inc. HD 5/17/2012 3 Elect Ari Bousbib Mgmt For For For Home Depot, Inc. HD 5/17/2012 4 Elect Gregory Brenneman Mgmt For For For Home Depot, Inc. HD 5/17/2012 5 Elect J. Frank Brown Mgmt For For For Home Depot, Inc. HD 5/17/2012 6 Elect Albert Carey Mgmt For Against Against Home Depot, Inc. HD 5/17/2012 7 Elect Armando Codina Mgmt For Against Against Home Depot, Inc. HD 5/17/2012 8 Elect Bonnie Hill Mgmt For Against Against Home Depot, Inc. HD 5/17/2012 9 Elect Karen Katen Mgmt For Against Against Home Depot, Inc. HD 5/17/2012 10 Elect Ronald Sargent Mgmt For For For Home Depot, Inc. HD 5/17/2012 11 Ratification of Auditor Mgmt For For For Home Depot, Inc. HD 5/17/2012 12 Advisory Vote on Executive Compensation Mgmt For For For Home Depot, Inc. HD 5/17/2012 13 Amendment to the Employee Stock Purchase Plan Mgmt For For For Home Depot, Inc. HD 5/17/2012 14 Shareholder Proposal Regarding Advisory Vote on Electioneering Expenditures ShrHoldr Against Against For Home Depot, Inc. HD 5/17/2012 15 SHAREHOLDER PROPOSAL REGARDING EMPLOYMENT DIVERSITY REPORT ShrHoldr Against Against For Home Depot, Inc. HD 5/17/2012 16 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against Against For Home Depot, Inc. HD 5/17/2012 17 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Against Home Depot, Inc. HD 5/17/2012 18 Shareholder Proposal Regarding Charitable Contributions ShrHoldr Against Against For Home Depot, Inc. HD 5/17/2012 19 Shareholder Proposal Regarding Stormwater Management Policy ShrHoldr Against Against For Intel Corp. INTC 5/17/2012 1 Elect Charlene Barshefsky Mgmt For Against Against Intel Corp. INTC 5/17/2012 2 Elect Andy Bryant Mgmt For For For Intel Corp. INTC 5/17/2012 3 Elect Susan Decker Mgmt For For For Intel Corp. INTC 5/17/2012 4 Elect John Donahoe Mgmt For For For Intel Corp. INTC 5/17/2012 5 Elect Reed Hundt Mgmt For For For Intel Corp. INTC 5/17/2012 6 Elect Paul Otellini Mgmt For For For Intel Corp. INTC 5/17/2012 7 Elect James Plummer Mgmt For For For Intel Corp. INTC 5/17/2012 8 Elect David Pottruck Mgmt For For For Intel Corp. INTC 5/17/2012 9 Elect Frank Yeary Mgmt For For For Intel Corp. INTC 5/17/2012 10 Elect David Yoffie Mgmt For Against Against Intel Corp. INTC 5/17/2012 11 Ratification of Auditor Mgmt For For For Intel Corp. INTC 5/17/2012 12 Advisory Vote on Executive Compensation Mgmt For For For Intel Corp. INTC 5/17/2012 13 Shareholder Proposal Regarding Advisory Vote on Electioneering Expenditures ShrHoldr Against Against For Marsh & McLennan Cos., Inc. MMC 5/17/2012 1 Elect Zachary Carter Mgmt For For For Marsh & McLennan Cos., Inc. MMC 5/17/2012 2 Elect Brian Duperreault Mgmt For For For Marsh & McLennan Cos., Inc. MMC 5/17/2012 3 Elect Oscar Fanjul Martin Mgmt For For For Marsh & McLennan Cos., Inc. MMC 5/17/2012 4 Elect H. Edward Hanway Mgmt For For For Marsh & McLennan Cos., Inc. MMC 5/17/2012 5 Elect Lord Ian Lang Mgmt For For For Marsh & McLennan Cos., Inc. MMC 5/17/2012 6 Elect Elaine La Roche Mgmt For For For Marsh & McLennan Cos., Inc. MMC 5/17/2012 7 Elect Steven Mills Mgmt For For For Marsh & McLennan Cos., Inc. MMC 5/17/2012 8 Elect Bruce Nolop Mgmt For For For Marsh & McLennan Cos., Inc. MMC 5/17/2012 9 Elect Marc Oken Mgmt For For For Marsh & McLennan Cos., Inc. MMC 5/17/2012 10 Elect Morton Schapiro Mgmt For For For Marsh & McLennan Cos., Inc. MMC 5/17/2012 11 Elect Adele Simmons Mgmt For For For Marsh & McLennan Cos., Inc. MMC 5/17/2012 12 Elect Lloyd Yates Mgmt For For For Marsh & McLennan Cos., Inc. MMC 5/17/2012 13 Elect R. David Yost Mgmt For For For Marsh & McLennan Cos., Inc. MMC 5/17/2012 14 Ratification of Auditor Mgmt For For For Marsh & McLennan Cos., Inc. MMC 5/17/2012 15 Advisory Vote on Executive Compensation Mgmt For Against Against Simon Property Group, Inc. SPG 5/17/2012 1 Elect Melvyn Bergstein Mgmt For Against Against Simon Property Group, Inc. SPG 5/17/2012 2 Elect Larry Glasscock Mgmt For For For Simon Property Group, Inc. SPG 5/17/2012 3 Elect Karen Horn Mgmt For Against Against Simon Property Group, Inc. SPG 5/17/2012 4 Elect Allan Hubbard Mgmt For Against Against Simon Property Group, Inc. SPG 5/17/2012 5 Elect Reuben Leibowitz Mgmt For Against Against Simon Property Group, Inc. SPG 5/17/2012 6 Elect Daniel Smith Mgmt For For For Simon Property Group, Inc. SPG 5/17/2012 7 Elect J. Albert Smith, Jr. Mgmt For For For Simon Property Group, Inc. SPG 5/17/2012 8 Advisory Vote on Executive Compensation Mgmt For Against Against Simon Property Group, Inc. SPG 5/17/2012 9 Ratification of Auditor Mgmt For For For Simon Property Group, Inc. SPG 5/17/2012 10 Amendment to the 1998 Stock Incentive Plan Mgmt For For For Time Warner Cable Inc 88732J207 TWC 5/17/2012 1 Elect Carole Black Mgmt For For For Time Warner Cable Inc 88732J207 TWC 5/17/2012 2 Elect Glenn Britt Mgmt For For For Time Warner Cable Inc 88732J207 TWC 5/17/2012 3 Elect Thomas Castro Mgmt For For For Time Warner Cable Inc 88732J207 TWC 5/17/2012 4 Elect David Chang Mgmt For For For Time Warner Cable Inc 88732J207 TWC 5/17/2012 5 Elect James Copeland, Jr. Mgmt For For For Time Warner Cable Inc 88732J207 TWC 5/17/2012 6 Elect Peter Haje Mgmt For For For Time Warner Cable Inc 88732J207 TWC 5/17/2012 7 Elect Donna James Mgmt For For For Time Warner Cable Inc 88732J207 TWC 5/17/2012 8 Elect Don Logan Mgmt For For For Time Warner Cable Inc 88732J207 TWC 5/17/2012 9 Elect N.J. Nicholas, Jr. Mgmt For For For Time Warner Cable Inc 88732J207 TWC 5/17/2012 10 Elect Wayne Pace Mgmt For For For Time Warner Cable Inc 88732J207 TWC 5/17/2012 11 Elect EdwardShirley Mgmt For For For Time Warner Cable Inc 88732J207 TWC 5/17/2012 12 Elect John Sununu Mgmt For For For Time Warner Cable Inc 88732J207 TWC 5/17/2012 13 Ratification of Auditor Mgmt For For For Time Warner Cable Inc 88732J207 TWC 5/17/2012 14 2012 Annual Bonus Plan Mgmt For For For Time Warner Cable Inc 88732J207 TWC 5/17/2012 15 Advisory Vote on Executive Compensation Mgmt For For For Time Warner Cable Inc 88732J207 TWC 5/17/2012 16 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Against Williams Cos., Inc WMB 5/17/2012 1 Elect Alan Armstrong Mgmt For For For Williams Cos., Inc WMB 5/17/2012 2 Elect JosephCleveland Mgmt For For For Williams Cos., Inc WMB 5/17/2012 3 Elect Irl Engelhardt Mgmt For For For Williams Cos., Inc WMB 5/17/2012 4 Elect John Hagg Mgmt For For For Williams Cos., Inc WMB 5/17/2012 5 Elect Juanita Hinshaw Mgmt For For For Williams Cos., Inc WMB 5/17/2012 6 Elect Frank MacInnis Mgmt For For For Williams Cos., Inc WMB 5/17/2012 7 Elect Steven Nance Mgmt For For For Williams Cos., Inc WMB 5/17/2012 8 Elect MurraySmith Mgmt For For For Williams Cos., Inc WMB 5/17/2012 9 Elect Janice Stoney Mgmt For For For Williams Cos., Inc WMB 5/17/2012 10 Elect Laura Sugg Mgmt For For For Williams Cos., Inc WMB 5/17/2012 11 Ratification of Auditor Mgmt For For For Williams Cos., Inc WMB 5/17/2012 12 Advisory Vote on Executive Compensation Mgmt For For For Yum Brands Inc. YUM 5/17/2012 1 Elect David Dorman Mgmt For For For Yum Brands Inc. YUM 5/17/2012 2 Elect Massimo Ferragamo Mgmt For For For Yum Brands Inc. YUM 5/17/2012 3 Elect Mirian Graddick-Weir Mgmt For For For Yum Brands Inc. YUM 5/17/2012 4 Elect J. David Grissom Mgmt For For For Yum Brands Inc. YUM 5/17/2012 5 Elect Bonnie Hill Mgmt For For For Yum Brands Inc. YUM 5/17/2012 6 Elect Jonathan Linen Mgmt For For For Yum Brands Inc. YUM 5/17/2012 7 Elect Thomas Nelson Mgmt For For For Yum Brands Inc. YUM 5/17/2012 8 Elect David Novak Mgmt For For For Yum Brands Inc. YUM 5/17/2012 9 Elect Thomas Ryan Mgmt For For For Yum Brands Inc. YUM 5/17/2012 10 Elect Jing-Shyh Su Mgmt For For For Yum Brands Inc. YUM 5/17/2012 11 Elect Robert Walter Mgmt For For For Yum Brands Inc. YUM 5/17/2012 12 Ratification of Auditor Mgmt For For For Yum Brands Inc. YUM 5/17/2012 13 Advisory Vote on Executive Compensation Mgmt For For For Yum Brands Inc. YUM 5/17/2012 14 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against Yum Brands Inc. YUM 5/17/2012 15 Shareholder Proposal Regarding Adopting Sustainable Palm Oil Policy ShrHoldr Against Against For Aetna Inc. 00817Y108 AET 5/18/2012 1 Elect Fernando Aguirre Mgmt For For For Aetna Inc. 00817Y108 AET 5/18/2012 2 Elect Mark Bertolini Mgmt For For For Aetna Inc. 00817Y108 AET 5/18/2012 3 Elect Frank Clark, Jr. Mgmt For For For Aetna Inc. 00817Y108 AET 5/18/2012 4 Elect Betsy Cohen Mgmt For For For Aetna Inc. 00817Y108 AET 5/18/2012 5 Elect Molly Coye Mgmt For Against Against Aetna Inc. 00817Y108 AET 5/18/2012 6 Elect Roger Farah Mgmt For For For Aetna Inc. 00817Y108 AET 5/18/2012 7 Elect Barbara Franklin Mgmt For For For Aetna Inc. 00817Y108 AET 5/18/2012 8 Elect Jeffrey Garten Mgmt For For For Aetna Inc. 00817Y108 AET 5/18/2012 9 Elect Ellen Hancock Mgmt For For For Aetna Inc. 00817Y108 AET 5/18/2012 10 Elect Richard Harrington Mgmt For For For Aetna Inc. 00817Y108 AET 5/18/2012 11 Elect Edward Ludwig Mgmt For For For Aetna Inc. 00817Y108 AET 5/18/2012 12 Elect Joseph Newhouse Mgmt For For For Aetna Inc. 00817Y108 AET 5/18/2012 13 Ratification of Auditor Mgmt For For For Aetna Inc. 00817Y108 AET 5/18/2012 14 Advisory Vote on Executive Compensation Mgmt For For For Aetna Inc. 00817Y108 AET 5/18/2012 15 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against Against For Aetna Inc. 00817Y108 AET 5/18/2012 16 Shareholder Proposal Regarding Political Contributions and Expenditures Report ShrHoldr Against Against For Aon Plc G0408V102 AON 5/18/2012 1 Elect Lester Knight Mgmt For For For Aon Plc G0408V102 AON 5/18/2012 2 Elect Gregory Case Mgmt For For For Aon Plc G0408V102 AON 5/18/2012 3 Elect Fulvio Conti Mgmt For For For Aon Plc G0408V102 AON 5/18/2012 4 Elect Cheryl Francis Mgmt For For For Aon Plc G0408V102 AON 5/18/2012 5 Elect Edgar Jannotta Mgmt For For For Aon Plc G0408V102 AON 5/18/2012 6 Elect J. Michael Losh Mgmt For Against Against Aon Plc G0408V102 AON 5/18/2012 7 Elect Robert Morrison Mgmt For For For Aon Plc G0408V102 AON 5/18/2012 8 Elect Richard Myers Mgmt For For For Aon Plc G0408V102 AON 5/18/2012 9 Elect Richard Notebaert Mgmt For For For Aon Plc G0408V102 AON 5/18/2012 10 Elect Gloria Santona Mgmt For For For Aon Plc G0408V102 AON 5/18/2012 11 Elect Carolyn Woo Mgmt For For For Aon Plc G0408V102 AON 5/18/2012 12 Ratification of Auditor Mgmt For For For Aon Plc G0408V102 AON 5/18/2012 13 Advisory Vote on Executive Compensation Mgmt For For For Merck & Co., Inc 58933Y105 MRK 5/22/2012 1 Elect Leslie Brun Mgmt For For For Merck & Co., Inc 58933Y105 MRK 5/22/2012 2 Elect Thomas Cech Mgmt For For For Merck & Co., Inc 58933Y105 MRK 5/22/2012 3 Elect Kenneth Frazier Mgmt For For For Merck & Co., Inc 58933Y105 MRK 5/22/2012 4 Elect Thomas Glocer Mgmt For For For Merck & Co., Inc 58933Y105 MRK 5/22/2012 5 Elect William Harrison, Jr. Mgmt For For For Merck & Co., Inc 58933Y105 MRK 5/22/2012 6 Elect C. Robert Kidder Mgmt For For For Merck & Co., Inc 58933Y105 MRK 5/22/2012 7 Elect Rochelle Lazarus Mgmt For For For Merck & Co., Inc 58933Y105 MRK 5/22/2012 8 Elect Carlos Represas Mgmt For For For Merck & Co., Inc 58933Y105 MRK 5/22/2012 9 Elect Patricia Russo Mgmt For For For Merck & Co., Inc 58933Y105 MRK 5/22/2012 10 Elect Craig Thompson Mgmt For For For Merck & Co., Inc 58933Y105 MRK 5/22/2012 11 Elect Wendell Weeks Mgmt For For For Merck & Co., Inc 58933Y105 MRK 5/22/2012 12 Elect Peter Wendell Mgmt For For For Merck & Co., Inc 58933Y105 MRK 5/22/2012 13 Ratification of Auditor Mgmt For For For Merck & Co., Inc 58933Y105 MRK 5/22/2012 14 Advisory Vote on Executive Compensation Mgmt For For For Merck & Co., Inc 58933Y105 MRK 5/22/2012 15 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Against Merck & Co., Inc 58933Y105 MRK 5/22/2012 16 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against Against For Merck & Co., Inc 58933Y105 MRK 5/22/2012 17 Shareholder Proposal Regarding Reviewing Political Spending or Lobbying ShrHoldr Against Against For AMGEN Inc. AMGN 5/23/2012 1 Elect David Baltimore Mgmt For For For AMGEN Inc. AMGN 5/23/2012 2 Elect Frank Biondi, Jr. Mgmt For For For AMGEN Inc. AMGN 5/23/2012 3 Elect Robert Bradway Mgmt For For For AMGEN Inc. AMGN 5/23/2012 4 Elect Francois de Carbonnel Mgmt For For For AMGEN Inc. AMGN 5/23/2012 5 Elect Vance Coffman Mgmt For For For AMGEN Inc. AMGN 5/23/2012 6 Elect Rebecca Henderson Mgmt For For For AMGEN Inc. AMGN 5/23/2012 7 Elect Frank Herringer Mgmt For Against Against AMGEN Inc. AMGN 5/23/2012 8 Elect Tyler Jacks Mgmt For For For AMGEN Inc. AMGN 5/23/2012 9 Elect Gilbert Omenn Mgmt For For For AMGEN Inc. AMGN 5/23/2012 10 Elect Judith Pelham Mgmt For For For AMGEN Inc. AMGN 5/23/2012 11 Elect J. Paul Reason Mgmt For Against Against AMGEN Inc. AMGN 5/23/2012 12 Elect Leonard Schaeffer Mgmt For Against Against AMGEN Inc. AMGN 5/23/2012 13 Elect Kevin Sharer Mgmt For For For AMGEN Inc. AMGN 5/23/2012 14 Elect Ronald Sugar Mgmt For Against Against AMGEN Inc. AMGN 5/23/2012 15 Ratification of Auditor Mgmt For For For AMGEN Inc. AMGN 5/23/2012 16 Advisory Vote on Executive Compensation Mgmt For Against Against AMGEN Inc. AMGN 5/23/2012 17 Authorize Shareholder Action by Written Consent Mgmt For For For AMGEN Inc. AMGN 5/23/2012 18 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against AMGEN Inc. AMGN 5/23/2012 19 Shareholder Proposal Regarding Animal Welfare ShrHoldr Against Against For AMGEN Inc. AMGN 5/23/2012 20 Shareholder Proposal Regarding Lobbying Report ShrHoldr Against Against For AMGEN Inc. AMGN 5/23/2012 21 Shareholder Proposal Regarding CEO to Serve on a Maximum of One Other Board ShrHoldr Against Against For Southern Company SO 5/23/2012 1 Elect Juanita Baranco Mgmt For For For Southern Company SO 5/23/2012 2 Elect Jon Boscia Mgmt For For For Southern Company SO 5/23/2012 3 Elect Henry Clark III Mgmt For For For Southern Company SO 5/23/2012 4 Elect Thomas Fanning Mgmt For For For Southern Company SO 5/23/2012 5 Elect H. William Habermeyer, Jr. Mgmt For For For Southern Company SO 5/23/2012 6 Elect Veronica Hagen Mgmt For For For Southern Company SO 5/23/2012 7 Elect Warren Hood, Jr. Mgmt For For For Southern Company SO 5/23/2012 8 Elect Donald James Mgmt For Against Against Southern Company SO 5/23/2012 9 Elect Dale Klein Mgmt For For For Southern Company SO 5/23/2012 10 Elect William Smith, Jr. Mgmt For For For Southern Company SO 5/23/2012 11 Elect Steven Specker Mgmt For For For Southern Company SO 5/23/2012 12 Elect Larry Thompson Mgmt For For For Southern Company SO 5/23/2012 13 Elect E. Jenner Wood III Mgmt For For For Southern Company SO 5/23/2012 14 Ratification of Auditor Mgmt For For For Southern Company SO 5/23/2012 15 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For For Southern Company SO 5/23/2012 16 Shareholder Proposal Regarding Report on Coal Combustion Waste ShrHoldr Against Against For Southern Company SO 5/23/2012 17 Shareholder Proposal Regarding Lobbying Report ShrHoldr Against Against For Thermo Fisher Scientific Inc. TMO 5/23/2012 1 Elect C. Martin Harris Mgmt For For For Thermo Fisher Scientific Inc. TMO 5/23/2012 2 Elect Judy Lewent Mgmt For For For Thermo Fisher Scientific Inc. TMO 5/23/2012 3 Elect Jim Manzi Mgmt For For For Thermo Fisher Scientific Inc. TMO 5/23/2012 4 Elect Lars Sorenson Mgmt For For For Thermo Fisher Scientific Inc. TMO 5/23/2012 5 Elect Elaine Ullian Mgmt For For For Thermo Fisher Scientific Inc. TMO 5/23/2012 6 Advisory Vote on Executive Compensation Mgmt For For For Thermo Fisher Scientific Inc. TMO 5/23/2012 7 Ratification of Auditor Mgmt For For For Apache Corp. APA 5/24/2012 1 Elect Scott Josey Mgmt For For For Apache Corp. APA 5/24/2012 2 Elect George Lawrence Mgmt For For For Apache Corp. APA 5/24/2012 3 Elect Rodman Patton Mgmt For For For Apache Corp. APA 5/24/2012 4 Elect Charles Pitman Mgmt For For For Apache Corp. APA 5/24/2012 5 Ratification of Auditor Mgmt For For For Apache Corp. APA 5/24/2012 6 Advisory Vote on Executive Compensation Mgmt For For For Apache Corp. APA 5/24/2012 7 Shareholder Proposal Regarding Declassification of the Board ShrHoldr Against For Against McDonald`s Corp MCD 5/24/2012 1 Elect Robert Eckert Mgmt For For For McDonald`s Corp MCD 5/24/2012 2 Elect Enrique Hernandez, Jr. Mgmt For For For McDonald`s Corp MCD 5/24/2012 3 Elect Jeanne Jackson Mgmt For For For McDonald`s Corp MCD 5/24/2012 4 Elect Andrew McKenna Mgmt For For For McDonald`s Corp MCD 5/24/2012 5 Elect Donald Thompson Mgmt For For For McDonald`s Corp MCD 5/24/2012 6 Advisory Vote on Executive Compensation Mgmt For For For McDonald`s Corp MCD 5/24/2012 7 2012 Omnibus Stock Ownership Plan Mgmt For For For McDonald`s Corp MCD 5/24/2012 8 Declassification of the Board of Directors Mgmt For For For McDonald`s Corp MCD 5/24/2012 9 Right to Call Special Meetings Mgmt For For For McDonald`s Corp MCD 5/24/2012 10 Ratification of Auditor Mgmt For For For McDonald`s Corp MCD 5/24/2012 11 Shareholder Proposal Regarding Report on Childhood Obesity ShrHoldr Against Against For NextEra Energy Inc 65339F101 NEE 5/25/2012 1 Elect Sherry Barrat Mgmt For For For NextEra Energy Inc 65339F101 NEE 5/25/2012 2 Elect Robert Beall II Mgmt For For For NextEra Energy Inc 65339F101 NEE 5/25/2012 3 Elect James Camaren Mgmt For For For NextEra Energy Inc 65339F101 NEE 5/25/2012 4 Elect Kenneth Dunn Mgmt For For For NextEra Energy Inc 65339F101 NEE 5/25/2012 5 Elect J. Brian Ferguson Mgmt For For For NextEra Energy Inc 65339F101 NEE 5/25/2012 6 Elect Lewis Hay, III Mgmt For For For NextEra Energy Inc 65339F101 NEE 5/25/2012 7 Elect Toni Jennings Mgmt For For For NextEra Energy Inc 65339F101 NEE 5/25/2012 8 Elect Oliver Kingsley, Jr. Mgmt For For For NextEra Energy Inc 65339F101 NEE 5/25/2012 9 Elect Rudy Schupp Mgmt For For For NextEra Energy Inc 65339F101 NEE 5/25/2012 10 Elect William Swanson Mgmt For For For NextEra Energy Inc 65339F101 NEE 5/25/2012 11 Elect Michael Thaman Mgmt For For For NextEra Energy Inc 65339F101 NEE 5/25/2012 12 Elect Hansel Tookes II Mgmt For For For NextEra Energy Inc 65339F101 NEE 5/25/2012 13 Ratification of Auditor Mgmt For For For NextEra Energy Inc 65339F101 NEE 5/25/2012 14 Advisory Vote on Executive Compensation Mgmt For For For Chevron Corp. CVX 5/30/2012 1 Elect Linnet Deily Mgmt For For For Chevron Corp. CVX 5/30/2012 2 Elect Robert Denham Mgmt For For For Chevron Corp. CVX 5/30/2012 3 Elect Chuck Hagel Mgmt For For For Chevron Corp. CVX 5/30/2012 4 Elect Enrique Hernandez, Jr. Mgmt For For For Chevron Corp. CVX 5/30/2012 5 Elect George Kirkland Mgmt For For For Chevron Corp. CVX 5/30/2012 6 Elect Charles Moorman, IV Mgmt For For For Chevron Corp. CVX 5/30/2012 7 Elect Kevin Sharer Mgmt For For For Chevron Corp. CVX 5/30/2012 8 Elect John Stumpf Mgmt For For For Chevron Corp. CVX 5/30/2012 9 Elect Ronald Sugar Mgmt For For For Chevron Corp. CVX 5/30/2012 10 Elect Carl Ware Mgmt For For For Chevron Corp. CVX 5/30/2012 11 Elect John Watson Mgmt For For For Chevron Corp. CVX 5/30/2012 12 Ratification of Auditor Mgmt For For For Chevron Corp. CVX 5/30/2012 13 Advisory Vote on Executive Compensation Mgmt For For For Chevron Corp. CVX 5/30/2012 14 Shareholder Proposal Regarding Exclusive Forum Provisions ShrHoldr Against For Against Chevron Corp. CVX 5/30/2012 15 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against Chevron Corp. CVX 5/30/2012 16 Shareholder Proposal Regarding Lobbying Report ShrHoldr Against Against For Chevron Corp. CVX 5/30/2012 17 Shareholder Proposal Regarding Country Selection Guidelines ShrHoldr Against Against For Chevron Corp. CVX 5/30/2012 18 Shareholder Proposal Regarding Hydraulic Fracturing ShrHoldr Against Against For Chevron Corp. CVX 5/30/2012 19 Shareholder Proposal Regarding Safety Report ShrHoldr Against Against For Chevron Corp. CVX 5/30/2012 20 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against Against For Chevron Corp. CVX 5/30/2012 21 Shareholder Proposal Regarding Environmental Expertise on Board ShrHoldr Against Against For Express Scripts Holding Company 30219G108 ESRX 5/30/2012 1 Elect Gary Benanav Mgmt For For For Express Scripts Holding Company 30219G108 ESRX 5/30/2012 2 Elect Maura Breen Mgmt For For For Express Scripts Holding Company 30219G108 ESRX 5/30/2012 3 Elect William DeLaney Mgmt For For For Express Scripts Holding Company 30219G108 ESRX 5/30/2012 4 Elect Nicholas LaHowchic Mgmt For For For Express Scripts Holding Company 30219G108 ESRX 5/30/2012 5 Elect Thomas Mac Mahon Mgmt For For For Express Scripts Holding Company 30219G108 ESRX 5/30/2012 6 Elect Frank Mergenthaler Mgmt For For For Express Scripts Holding Company 30219G108 ESRX 5/30/2012 7 Elect Woodrow Myers, Jr. Mgmt For For For Express Scripts Holding Company 30219G108 ESRX 5/30/2012 8 Elect John Parker, Jr. Mgmt For For For Express Scripts Holding Company 30219G108 ESRX 5/30/2012 9 Elect George Paz Mgmt For For For Express Scripts Holding Company 30219G108 ESRX 5/30/2012 10 Elect Myrtle Potter Mgmt For For For Express Scripts Holding Company 30219G108 ESRX 5/30/2012 11 Elect William Roper Mgmt For For For Express Scripts Holding Company 30219G108 ESRX 5/30/2012 12 Elect Samuel Skinner Mgmt For For For Express Scripts Holding Company 30219G108 ESRX 5/30/2012 13 Elect Seymour Sternberg Mgmt For For For Express Scripts Holding Company 30219G108 ESRX 5/30/2012 14 Ratification of Auditor Mgmt For For For Express Scripts Holding Company 30219G108 ESRX 5/30/2012 15 Advisory Vote on Executive Compensation Mgmt For For For Express Scripts Holding Company 30219G108 ESRX 5/30/2012 16 Shareholder Proposal Regarding Political Contributions and Expenditures Report ShrHoldr Against Against For Express Scripts Holding Company 30219G108 ESRX 5/30/2012 17 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Against Exxon Mobil Corp. 30231G102 XOM 5/30/2012 Elect Michael Boskin Mgmt For For For Exxon Mobil Corp. 30231G102 XOM 5/30/2012 Elect Peter Brabeck-Letmathe Mgmt For For For Exxon Mobil Corp. 30231G102 XOM 5/30/2012 Elect Larry Faulkner Mgmt For For For Exxon Mobil Corp. 30231G102 XOM 5/30/2012 Elect Jay Fishman Mgmt For For For Exxon Mobil Corp. 30231G102 XOM 5/30/2012 Elect Henrietta Fore Mgmt For For For Exxon Mobil Corp. 30231G102 XOM 5/30/2012 Elect Kenneth Frazier Mgmt For For For Exxon Mobil Corp. 30231G102 XOM 5/30/2012 Elect William George Mgmt For For For Exxon Mobil Corp. 30231G102 XOM 5/30/2012 Elect Samuel Palmisano Mgmt For For For Exxon Mobil Corp. 30231G102 XOM 5/30/2012 Elect Steven Reinemund Mgmt For For For Exxon Mobil Corp. 30231G102 XOM 5/30/2012 Elect Rex Tillerson Mgmt For For For Exxon Mobil Corp. 30231G102 XOM 5/30/2012 Elect Edward Whitacre, Jr. Mgmt For For For Exxon Mobil Corp. 30231G102 XOM 5/30/2012 2 Ratification of Auditor Mgmt For For For Exxon Mobil Corp. 30231G102 XOM 5/30/2012 3 Advisory Vote on Executive Compensation Mgmt For For For Exxon Mobil Corp. 30231G102 XOM 5/30/2012 4 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against Exxon Mobil Corp. 30231G102 XOM 5/30/2012 5 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Against For Against Exxon Mobil Corp. 30231G102 XOM 5/30/2012 6 Shareholder Proposal Regarding Lobbying Report ShrHoldr Against Against For Exxon Mobil Corp. 30231G102 XOM 5/30/2012 7 Shareholder Proposal Regarding Adopting Sexual Orientation Anti-Bias Policy ShrHoldr Against For Against Exxon Mobil Corp. 30231G102 XOM 5/30/2012 8 Shareholder Proposal RegardingHydraulic Fracturing ShrHoldr Against Against For Exxon Mobil Corp. 30231G102 XOM 5/30/2012 9 Shareholder Proposal Regarding Reporting and Reducing Greenhouse Gas Emissions ShrHoldr Against Against For Comcast Corp. 20030N101 CMCSA 5/31/2012 Elect Kenneth Bacon Mgmt For Withhold Against Comcast Corp. 20030N101 CMCSA 5/31/2012 Elect Sheldon Bonovitz Mgmt For For For Comcast Corp. 20030N101 CMCSA 5/31/2012 Elect Joseph Collins Mgmt For For For Comcast Corp. 20030N101 CMCSA 5/31/2012 Elect J. Michael Cook Mgmt For For For Comcast Corp. 20030N101 CMCSA 5/31/2012 Elect Gerald Hassell Mgmt For For For Comcast Corp. 20030N101 CMCSA 5/31/2012 Elect Jeffrey Honickman Mgmt For For For Comcast Corp. 20030N101 CMCSA 5/31/2012 Elect EduardoMestre Mgmt For For For Comcast Corp. 20030N101 CMCSA 5/31/2012 Elect Brian Roberts Mgmt For For For Comcast Corp. 20030N101 CMCSA 5/31/2012 Elect Ralph Roberts Mgmt For For For Comcast Corp. 20030N101 CMCSA 5/31/2012 Elect Johnathan Rodgers Mgmt For For For Comcast Corp. 20030N101 CMCSA 5/31/2012 Elect Judith Rodin Mgmt For Withhold Against Comcast Corp. 20030N101 CMCSA 5/31/2012 2 Ratification of Auditor Mgmt For For For Comcast Corp. 20030N101 CMCSA 5/31/2012 3 Amendment to the 2002 Employee Stock Purchase Plan Mgmt For For For Comcast Corp. 20030N101 CMCSA 5/31/2012 4 Amendment to the 2011 Employee Stock Purchase Plan Mgmt For For For Comcast Corp. 20030N101 CMCSA 5/31/2012 5 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against For Against Comcast Corp. 20030N101 CMCSA 5/31/2012 6 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against Comcast Corp. 20030N101 CMCSA 5/31/2012 7 Shareholder Proposal Regarding Retention of Shares Until Retirement ShrHoldr Against Against For Comcast Corp. 20030N101 CMCSA 5/31/2012 8 Shareholder Proposal Regarding Poison Pills ShrHoldr Against For Against Raytheon Co. RTN 5/31/2012 1 Elect James Cartwright Mgmt For For For Raytheon Co. RTN 5/31/2012 2 Elect Vernon Clark Mgmt For For For Raytheon Co. RTN 5/31/2012 3 Elect John Deutch Mgmt For Against Against Raytheon Co. RTN 5/31/2012 4 Elect Stephen Hadley Mgmt For For For Raytheon Co. RTN 5/31/2012 5 Elect Frederic Poses Mgmt For For For Raytheon Co. RTN 5/31/2012 6 Elect Michael Ruettgers Mgmt For For For Raytheon Co. RTN 5/31/2012 7 Elect Ronald Skates Mgmt For For For Raytheon Co. RTN 5/31/2012 8 Elect William Spivey Mgmt For For For Raytheon Co. RTN 5/31/2012 9 Elect Linda Stuntz Mgmt For Against Against Raytheon Co. RTN 5/31/2012 10 Elect William Swanson Mgmt For For For Raytheon Co. RTN 5/31/2012 11 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For For Raytheon Co. RTN 5/31/2012 12 Ratification of Auditor Mgmt For For For Raytheon Co. RTN 5/31/2012 13 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHoldr Against Against For Raytheon Co. RTN 5/31/2012 14 Shareholder Proposal Regarding Supplemental Executive Retirement Benefits ShrHoldr Against Against For Raytheon Co. RTN 5/31/2012 15 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Against Wal-Mart Stores, Inc. WMT 6/1/2012 1 Elect Aida Alvarez Mgmt For Against Against Wal-Mart Stores, Inc. WMT 6/1/2012 2 Elect James Breyer Mgmt For For For Wal-Mart Stores, Inc. WMT 6/1/2012 3 Elect M. Michele Burns Mgmt For Against Against Wal-Mart Stores, Inc. WMT 6/1/2012 4 Elect James Cash, Jr. Mgmt For Against Against Wal-Mart Stores, Inc. WMT 6/1/2012 5 Elect Roger Corbett Mgmt For For For Wal-Mart Stores, Inc. WMT 6/1/2012 6 Elect Douglas Daft Mgmt For For For Wal-Mart Stores, Inc. WMT 6/1/2012 7 Elect Michael Duke Mgmt For Against Against Wal-Mart Stores, Inc. WMT 6/1/2012 8 Elect Marissa Mayer Mgmt For For For Wal-Mart Stores, Inc. WMT 6/1/2012 9 Elect Gregory Penner Mgmt For For For Wal-Mart Stores, Inc. WMT 6/1/2012 10 Elect Steven Reinemund Mgmt For For For Wal-Mart Stores, Inc. WMT 6/1/2012 11 Elect H. Lee Scott, Jr. Mgmt For Against Against Wal-Mart Stores, Inc. WMT 6/1/2012 12 Elect Arne Sorenson Mgmt For Against Against Wal-Mart Stores, Inc. WMT 6/1/2012 13 Elect Jim Walton Mgmt For For For Wal-Mart Stores, Inc. WMT 6/1/2012 14 Elect S. Robson Walton Mgmt For For For Wal-Mart Stores, Inc. WMT 6/1/2012 15 Elect Christopher Williams Mgmt For Against Against Wal-Mart Stores, Inc. WMT 6/1/2012 16 Elect Linda Wolf Mgmt For For For Wal-Mart Stores, Inc. WMT 6/1/2012 17 Ratification of Auditor Mgmt For For For Wal-Mart Stores, Inc. WMT 6/1/2012 18 Advisory Vote on Executive Compensation Mgmt For For For Wal-Mart Stores, Inc. WMT 6/1/2012 19 Shareholder Proposal Regarding Political Contributions and Expenditures Report ShrHoldr Against For Against Wal-Mart Stores, Inc. WMT 6/1/2012 20 Shareholder Proposal Regarding Director Qualifications ShrHoldr Against Against For Wal-Mart Stores, Inc. WMT 6/1/2012 21 Shareholder Proposal Regarding an Incentive Compensation Report ShrHoldr Against Against For Unitedhealth Group Inc 91324P102 UNH 6/4/2012 1 Elect William Ballard, Jr. Mgmt For Against Against Unitedhealth Group Inc 91324P102 UNH 6/4/2012 2 Elect Richard Burke Mgmt For Against Against Unitedhealth Group Inc 91324P102 UNH 6/4/2012 3 Elect Robert Darretta Mgmt For For For Unitedhealth Group Inc 91324P102 UNH 6/4/2012 4 Elect Stephen Hemsley Mgmt For For For Unitedhealth Group Inc 91324P102 UNH 6/4/2012 5 Elect Michele Hooper Mgmt For For For Unitedhealth Group Inc 91324P102 UNH 6/4/2012 6 Elect Rodger Lawson Mgmt For For For Unitedhealth Group Inc 91324P102 UNH 6/4/2012 7 Elect Douglas Leatherdale Mgmt For Against Against Unitedhealth Group Inc 91324P102 UNH 6/4/2012 8 Elect Glenn Renwick Mgmt For For For Unitedhealth Group Inc 91324P102 UNH 6/4/2012 9 Elect Kenneth Shine Mgmt For For For Unitedhealth Group Inc 91324P102 UNH 6/4/2012 10 Elect Gail Wilensky Mgmt For Against Against Unitedhealth Group Inc 91324P102 UNH 6/4/2012 11 Advisory Vote on Executive Compensation Mgmt For For For Unitedhealth Group Inc 91324P102 UNH 6/4/2012 12 Ratification of Auditor Mgmt For For For Unitedhealth Group Inc 91324P102 UNH 6/4/2012 13 Shareholder Proposal Regarding Lobbying Report ShrHoldr Against Against For Alpine Total Dynamic Dividend Fund AOD 6/8/2012 Elect Samuel Lieber Mgmt For For 94%Withhold 6% For Alpine Total Dynamic Dividend Fund AOD 6/8/2012 2 Transaction of Other Business Mgmt For For 92% Against 7%Abstain 1% Against Biogen Idec inc 09062X103 BIIB 6/8/2012 1 Elect Caroline Dorsa Mgmt For For For Biogen Idec inc 09062X103 BIIB 6/8/2012 2 Elect Stelios Papadopoulos Mgmt For For For Biogen Idec inc 09062X103 BIIB 6/8/2012 3 Elect George Scangos Mgmt For For For Biogen Idec inc 09062X103 BIIB 6/8/2012 4 Elect Lynn Schenk Mgmt For For For Biogen Idec inc 09062X103 BIIB 6/8/2012 5 Elect Alexander Denner Mgmt For For For Biogen Idec inc 09062X103 BIIB 6/8/2012 6 Elect Nancy Leaming Mgmt For For For Biogen Idec inc 09062X103 BIIB 6/8/2012 7 Elect Richard Mulligan Mgmt For For For Biogen Idec inc 09062X103 BIIB 6/8/2012 8 Elect Robert Pangia Mgmt For For For Biogen Idec inc 09062X103 BIIB 6/8/2012 9 Elect Brian Posner Mgmt For For For Biogen Idec inc 09062X103 BIIB 6/8/2012 10 Elect Eric Rowinsky Mgmt For For For Biogen Idec inc 09062X103 BIIB 6/8/2012 11 Elect Stephen Sherwin Mgmt For For For Biogen Idec inc 09062X103 BIIB 6/8/2012 12 Elect William Young Mgmt For For For Biogen Idec inc 09062X103 BIIB 6/8/2012 13 Ratification of Auditor Mgmt For For For Biogen Idec inc 09062X103 BIIB 6/8/2012 14 Advisory Vote on Executive Compensation Mgmt For For For Biogen Idec inc 09062X103 BIIB 6/8/2012 15 Adoption of Delaware as the Exclusive Forum for Certain Disputes Mgmt For Against Against Biogen Idec inc 09062X103 BIIB 6/8/2012 16 Right to Call a Special Meeting Mgmt For For For Caterpillar Inc. CAT 6/13/2012 Elect David Calhoun Mgmt For For For Caterpillar Inc. CAT 6/13/2012 Elect Daniel Dickinson Mgmt For For For Caterpillar Inc. CAT 6/13/2012 Elect Eugene Fife Mgmt For For For Caterpillar Inc. CAT 6/13/2012 Elect Juan Gallardo Mgmt For For For Caterpillar Inc. CAT 6/13/2012 Elect David Goode Mgmt For For For Caterpillar Inc. CAT 6/13/2012 Elect Jesse Greene, Jr. Mgmt For For For Caterpillar Inc. CAT 6/13/2012 Elect Jon Huntsman, Jr. Mgmt For For For Caterpillar Inc. CAT 6/13/2012 Elect Peter Magowan Mgmt For For For Caterpillar Inc. CAT 6/13/2012 Elect Dennis Muilenburg Mgmt For For For Caterpillar Inc. CAT 6/13/2012 Elect Douglas Oberhelman Mgmt For For For Caterpillar Inc. CAT 6/13/2012 Elect William Osborn Mgmt For For For Caterpillar Inc. CAT 6/13/2012 Elect Charles Powell Mgmt For For For Caterpillar Inc. CAT 6/13/2012 Elect Edward Rust, Jr. Mgmt For For For Caterpillar Inc. CAT 6/13/2012 Elect Susan Schwab Mgmt For For For Caterpillar Inc. CAT 6/13/2012 Elect Joshua Smith Mgmt For For For Caterpillar Inc. CAT 6/13/2012 Elect Miles White Mgmt For For For Caterpillar Inc. CAT 6/13/2012 2 Ratification of Auditor Mgmt For For For Caterpillar Inc. CAT 6/13/2012 3 Advisory Vote on Executive Compensation Mgmt For For For Caterpillar Inc. CAT 6/13/2012 4 Right to Call a Special Meeting Mgmt For For For Caterpillar Inc. CAT 6/13/2012 5 Amendment to Advance Notice Requirement Mgmt For Against Against Caterpillar Inc. CAT 6/13/2012 6 Shareholder Proposal Regarding Political Contributions and Expenditures Report ShrHoldr Against Against For Caterpillar Inc. CAT 6/13/2012 7 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Against For Against Caterpillar Inc. CAT 6/13/2012 8 Shareholder Proposal Regarding Review of Human Rights Policies ShrHoldr Against Against For Caterpillar Inc. CAT 6/13/2012 9 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Against Target Corp 87612E106 TGT 6/13/2012 1 Elect Roxanne Austin Mgmt For For For Target Corp 87612E106 TGT 6/13/2012 2 Elect Calvin Darden Mgmt For For For Target Corp 87612E106 TGT 6/13/2012 3 Elect Mary Dillon Mgmt For For For Target Corp 87612E106 TGT 6/13/2012 4 Elect James Johnson Mgmt For Against Against Target Corp 87612E106 TGT 6/13/2012 5 Elect Mary Minnick Mgmt For For For Target Corp 87612E106 TGT 6/13/2012 6 Elect Anne Mulcahy Mgmt For Against Against Target Corp 87612E106 TGT 6/13/2012 7 Elect Derica Rice Mgmt For For For Target Corp 87612E106 TGT 6/13/2012 8 Elect Stephen Sanger Mgmt For For For Target Corp 87612E106 TGT 6/13/2012 9 Elect Gregg Steinhafel Mgmt For For For Target Corp 87612E106 TGT 6/13/2012 10 Elect John Stumpf Mgmt For For For Target Corp 87612E106 TGT 6/13/2012 11 Elect Solomon Trujillo Mgmt For For For Target Corp 87612E106 TGT 6/13/2012 12 Ratification of Auditor Mgmt For For For Target Corp 87612E106 TGT 6/13/2012 13 Approval of the Short Term Incentive Plan Mgmt For For For Target Corp 87612E106 TGT 6/13/2012 14 Advisory Vote on Executive Compensation Mgmt For Against Against Target Corp 87612E106 TGT 6/13/2012 15 Shareholder Proposal Regarding Report on Electronic Waste ShrHoldr Against Against For Target Corp 87612E106 TGT 6/13/2012 16 Shareholder Proposal Regarding Prohibition on Political Spending ShrHoldr Against Against For TJX Companies, Inc. TJX 6/13/2012 1 Elect Zein Abdalla Mgmt For For For TJX Companies, Inc. TJX 6/13/2012 2 Elect Jose Alvarez Mgmt For For For TJX Companies, Inc. TJX 6/13/2012 3 Elect Alan Bennett Mgmt For For For TJX Companies, Inc. TJX 6/13/2012 4 Elect Bernard Cammarata Mgmt For For For TJX Companies, Inc. TJX 6/13/2012 5 Elect David Ching Mgmt For For For TJX Companies, Inc. TJX 6/13/2012 6 Elect Michael Hines Mgmt For For For TJX Companies, Inc. TJX 6/13/2012 7 Elect Amy Lane Mgmt For For For TJX Companies, Inc. TJX 6/13/2012 8 Elect Carol Meyrowitz Mgmt For For For TJX Companies, Inc. TJX 6/13/2012 9 Elect John O'Brien Mgmt For For For TJX Companies, Inc. TJX 6/13/2012 10 Elect Willow Shire Mgmt For For For TJX Companies, Inc. TJX 6/13/2012 11 Ratification of Auditor Mgmt For For For TJX Companies, Inc. TJX 6/13/2012 12 Approval of Material Terms of Executive Officer Performance Goals Under Cash Incentive Plans Mgmt For For For TJX Companies, Inc. TJX 6/13/2012 13 Advisory Vote on Executive Compensation Mgmt For For For New Germany Fund Inc GF 6/27/2012 Elect Richard Burt Mgmt For For 89.5%Withhold 10.5% For New Germany Fund Inc GF 6/27/2012 Elect Franz Hopp Mgmt For For 89.5%Withhold 10.5% For New Germany Fund Inc GF 6/27/2012 Elect Friedbert Malt Mgmt For For 89.5%Withhold 10.5% For New Germany Fund Inc GF 6/27/2012 Elect RichardGoeltz Mgmt For For 89.5%Withhold 10.5% Against New Germany Fund Inc GF 6/27/2012 2 Ratification of Auditor Mgmt For For 97.8%Against 1.7%Abstain 0.5% For
